 



Exhibit 10.1
SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
MPT OPERATING PARTNERSHIP, L.P.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINED TERMS
    1  
 
       
ARTICLE II FORMATION OF PARTNERSHIP
    8  
2.01 Continuation
    8  
2.02 Name, Office and Registered Agent
    8  
2.03 Partners
    8  
2.04 Term and Dissolution
    8  
2.05 Filing of Certificate and Perfection of Limited Partnership
    9  
2.06 Certificates Describing Partnership Units
    9  
 
       
ARTICLE III BUSINESS OF THE PARTNERSHIP
    10  
 
       
ARTICLE IV CAPITAL CONTRIBUTIONS AND ACCOUNTS
    10  
4.01 Capital Contributions
    10  
4.02 Additional Capital Contributions and Issuances of Additional Partnership
Interests
    10  
4.03 Additional Funding
    13  
4.04 Capital Accounts
    13  
4.05 Percentage Interests
    13  
4.06 No Interest on Contributions
    13  
4.07 Return of Capital Contributions
    14  
4.08 No Third Party Beneficiary
    14  
 
       
ARTICLE V PROFITS AND LOSSES; DISTRIBUTIONS
    14  
5.01 Allocation of Profit and Loss
    14  
5.02 Distribution of Cash
    16  
5.03 REIT Distribution Requirements
    17  
5.04 No Right to Distributions in Kind
    17  
5.05 Limitations on Return of Capital Contributions
    17  
5.06 Distributions Upon Liquidation
    17  
5.07 Substantial Economic Effect
    18  
 
       
ARTICLE VI RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER
    18  
6.01 Management of the Partnership
    18  
6.02 Delegation of Authority
    21  
6.03 Indemnification and Exculpation of Indemnitees
    21  
6.04 Liability of the General Partner
    23  
6.05 Partnership Obligations
    24  
6.06 Outside Activities
    24  
6.07 Employment or Retention of Affiliates
    24  
6.08 General Partner Activities
    25  
6.09 Title to Partnership Assets
    25  

 



--------------------------------------------------------------------------------



 



         
6.10 Redemption of General Partner Partnership Units
    25  
 
       
ARTICLE VII CHANGES IN THE COMPANY OR THE GENERAL PARTNER
    25  
7.01 Transfer of the General Partner’s Partnership Interest
    25  
7.02 Admission of a Substitute or Additional General Partner
    27  
7.03 Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General Partner
    28  
7.04 Removal of a General Partner
    28  
 
       
ARTICLE VIII RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS
    29  
8.01 Management of the Partnership
    29  
8.02 Power of Attorney
    29  
8.03 Limitation on Liability of Limited Partners
    30  
8.04 Redemption Right
    30  
 
       
ARTICLE IX TRANSFERS OF PARTNERSHIP INTERESTS
    32  
9.01 Purchase for Investment
    32  
9.02 Restrictions on Transfer of Partnership Interests
    32  
9.03 Admission of Substitute Limited Partner
    34  
9.04 Rights of Assignees of Partnership Interests
    35  
9.05 Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner
    35  
9.06 Joint Ownership of Interests
    35  
 
       
ARTICLE X BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS
    36  
10.01 Books and Records
    36  
10.02 Custody of Partnership Funds; Bank Accounts
    36  
10.03 Fiscal and Taxable Year
    36  
10.04 Annual Tax Information and Report
    36  
10.05 Tax Matters Partner; Tax Elections; Special Basis Adjustments
    36  
10.06 Reports to Limited Partners
    37  
 
       
ARTICLE XI AMENDMENT OF AGREEMENT; MERGER
    37  
 
       
ARTICLE XII GENERAL PROVISIONS
    38  
12.01 Notices
    38  
12.02 Survival of Rights
    38  
12.03 Additional Documents
    38  
12.04 Severability
    38  
12.05 Entire Agreement
    38  
12.06 Pronouns and Plurals
    39  
12.07 Headings
    39  
12.08 Counterparts
    39  
12.09 Governing Law
    39  

 



--------------------------------------------------------------------------------



 



EXHIBITS

 
EXHIBIT A — Partners, Capital Contributions and Percentage Interests
 
EXHIBIT B — Notice of Exercise of Redemption Right
 
EXHIBIT C — Certification of Non-Foreign Status
 
EXHIBIT D — LTIP Units
 
EXHIBIT E — Notice of Election by Partner to Convert LTIP Units into Common
Units
 
EXHIBIT F — Notice of Election by Partnership to Force Conversion of LTIP Units
into Common Units

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
MPT OPERATING PARTNERSHIP, L.P.
This Amended and Restated Agreement of Limited Partnership of MPT Operating
Partnership, L.P. is made and entered into as of the 31st day of July, 2007 by
and among MPT Operating Partnership, L.P. (the “Partnership”), Medical
Properties Trust, LLC, a Delaware limited liability company and currently the
sole general partner of the Partnership, and Medical Properties Trust, Inc., a
Maryland corporation (the “Company”), as well as the other limited partners who
from time to time execute this Agreement or counterparts hereof as limited
partners.
RECITALS:
WHEREAS, the Partnership was formed as a limited partnership under the laws of
the State of Delaware, pursuant to a Certificate of Limited Partnership filed
with the Secretary of State of the State of Delaware effective as of
September 10, 2003 and an Agreement of Limited Partnership entered into as of
September 10, 2003;
WHEREAS, the parties desire to amend the Agreement of Limited Partnership and
restate it in its entirety as set forth in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants of the
parties hereto, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Agreement of Limited Partnership shall be amended and restated as follows:
ARTICLE I
DEFINED TERMS
The following defined terms used in this Agreement shall have the meanings
specified below:
“ACT” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.
“ADDITIONAL FUNDS” has the meaning set forth in Section 4.03 hereof.
“ADDITIONAL SECURITIES” means any additional REIT Shares (other than REIT Shares
issued in connection with an exchange pursuant to Section 8.04 hereof) or
rights, options, warrants or convertible or exchangeable securities containing
the right to subscribe for or purchase REIT Shares, as set forth in
Section 4.02(a)(ii).
“ADMINISTRATIVE EXPENSES” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner or the Company, including any salaries or other
payments to directors, officers or employees of the General Partner or the
Company, and any accounting and legal expenses of the General Partner or the
Company, which expenses, the Partners have agreed, are expenses of the
Partnership and not the General Partner or the Company, and (iii) to the extent
not included in

1



--------------------------------------------------------------------------------



 



clauses (i) or (ii) above, REIT Expenses; provided, however, that Administrative
Expenses shall not include any administrative costs and expenses incurred by the
General Partner or the Company that are attributable to Properties or
partnership interests in a Subsidiary Partnership that are owned by the General
Partner or the Company or other than through its ownership interest in the
Partnership.
“AFFILIATE” means, (i) any Person that, directly or indirectly, controls or is
controlled by or is under common control with such Person, (ii) any other Person
that owns, beneficially, directly or indirectly, 10% or more of the outstanding
capital stock, shares or equity interests of such Person, or
(iii) any officer, director, employee, partner, member, manager or trustee of
such Person or any Person controlling, controlled by or under common control
with such Person (excluding trustees and persons serving in similar capacities
who are not otherwise an Affiliate of such Person). For the purposes of this
definition, “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
through the ownership of voting securities or partnership interests or
otherwise.
“AGREED VALUE” means the fair market value of a Partner’s non-cash Capital
Contribution (net of assumed liabilities) as of the date of contribution as
agreed to by such Partner and the General Partner. The names and addresses of
the Partners, number of Partnership Units issued to each Partner, and the Agreed
Value of non-cash Capital Contributions as of the date of contribution is set
forth on Exhibit A.
“AGREEMENT” means this Second Amended and Restated Agreement of Limited
Partnership, as amended, modified, supplemented or restated from time to time,
as the context requires.
“ARTICLES OF INCORPORATION” means the Articles of Incorporation of the Company
filed with the Maryland State Department of Assessments and Taxation, as amended
or restated from time to time.
“BOARD OF DIRECTORS” means the Board of Directors of the Company.
“BOOK VALUE” means, with respect to any Partnership asset, the asset’s adjusted
basis for federal income tax purposes, except as follows: (i) the initial Book
Value of any asset contributed (or deemed contributed) to the Partnership shall
be such asset’s fair market value (as determined by the General Partner, in its
sole and absolute discretion, and taking into account Section 7701(g) of the
Code); (ii) the Book Value of all Partnership assets may be adjusted in the
event of a revaluation of Partnership assets in accordance with Section 4.04
hereof; (iii) any adjustments to the adjusted basis of any asset of the
Partnership pursuant to Section 734 or Section 743 of the Code shall be taken
into account in determining such asset’s Book Value in a manner consistent with
Treasury Regulations Section 1.704-1(b)(2)(iv)(m); and (iv) the Book Value of
any Partnership asset distributed or deemed distributed by the Partnership to
any Partner shall be adjusted immediately prior to such distribution to equal
its fair market value (as determined by the General Partner, in its sole and
absolute discretion, and taking into account Section 7701(g) of the Code); and
if the Book Value of an asset has been determined pursuant to clause (i), (ii)
or (iii) of this definition, such Book Value shall thereafter be adjusted in the
same manner as would the asset’s adjusted basis for federal income tax purposes,
except that depreciation deductions shall be computed based on the asset’s Book
Value as so determined, rather than on its adjusted tax basis.

2



--------------------------------------------------------------------------------



 



“CAPITAL ACCOUNT” has the meaning provided in Section 4.04 hereof.
“CAPITAL CONTRIBUTION” means the total amount of cash, cash equivalents, and the
Agreed Value of any Property or other asset contributed or agreed to be
contributed, as the context requires, to the Partnership by each Partner
pursuant to the terms of the Agreement. Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner.
“CASH AMOUNT” means an amount of cash per Partnership Unit equal to the Value of
the REIT Shares Amount on the date of receipt by the Partnership and the Company
of a Notice of Redemption.
“CERTIFICATE” means any instrument or document that is required under the laws
of the State of Delaware, or any other jurisdiction in which the Partnership
conducts business, to be signed and sworn to by the Partners of the Partnership
(either by themselves or pursuant to the power-of-attorney granted to the
General Partner in Section 8.02 hereof) and filed for recording in the
appropriate public offices within the State of Delaware or such other
jurisdiction to perfect or maintain the Partnership as a limited partnership, to
effect the admission, withdrawal or substitution of any Partner of the
Partnership, or to protect the limited liability of the Limited Partners as
limited partners under the laws of the State of Delaware or such other
jurisdiction.
“CODE” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.
“COMMISSION” means the U.S. Securities and Exchange Commission.
“COMMON SHARE” means one share of common stock, $.01 par value, of the Company.
“COMMON UNIT” means a Partnership Unit other than an LTIP Unit.
“COMMON UNIT ECONOMIC BALANCE” means (i) the Capital Account balance of the
General Partner, plus the amount of the General Partner’s share of any Partner
Minimum Gain or Partnership Minimum Gain, in either case to the extent
attributable to the General Partner’s ownership of Common Units and computed on
a hypothetical basis after taking into account all allocations through the date
on which any allocation is made under Section 5.01(j), divided by (ii) the
number of the General Partner’s Common Units.
“COMPANY” means Medical Properties Trust, Inc., a Maryland corporation electing
to be taxed as a real estate investment trust under Sections 856 through 860 of
the Code.
“CONSTITUENT PERSON” has the meaning set forth in Section 1.13 of Exhibit D
hereto.
“CONVERSION FACTOR” means 1.0, provided that in the event that the Company
(i) declares or pays a dividend on its outstanding REIT Shares in REIT Shares or
makes a distribution to all holders of its outstanding REIT Shares in REIT
Shares, (ii) subdivides its outstanding REIT Shares or (iii) combines its
outstanding REIT Shares into a smaller number of REIT Shares, the Conversion
Factor shall be adjusted by multiplying the Conversion Factor by a fraction, the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date for such dividend, distribution, subdivision or combination
(assuming for such purposes that such dividend, distribution, subdivision or
combination has occurred as of such time), and the denominator of which shall be
the actual number of REIT Shares (determined without the above

3



--------------------------------------------------------------------------------



 



assumption) issued and outstanding on such date and, provided further, that in
the event that an entity other than an Affiliate of the Company shall become
general partner pursuant to any merger, consolidation or combination of the
Company with or into another entity (the “Successor Entity”), the Conversion
Factor shall be adjusted by multiplying the Conversion Factor by the number of
shares of the Successor Entity into which one REIT Share is converted pursuant
to such merger, consolidation or combination, determined as of the date of such
merger, consolidation or combination. Any adjustment to the Conversion Factor
shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event; provided, however, that
if the Company and the Partnership receive a Notice of Redemption after the
record date, but prior to the effective date of such dividend, distribution,
subdivision or combination, the Conversion Factor shall be determined as if the
Company and the Partnership had received the Notice of Redemption immediately
prior to the record date for such dividend, distribution, subdivision or
combination.
“DEFAULTING LIMITED PARTNER” has the meaning set forth in Section 5.02(c)
hereof.
“DISTRIBUTABLE AMOUNT” has the meaning set forth in Section 5.02(c) hereof.
“ECONOMIC CAPITAL ACCOUNT BALANCE” with respect to an LTIP Unit Limited Partner
means an amount equal to its Capital Account balance, plus the amount of its
share of any Partner Minimum Gain or Partnership Minimum Gain, in either case to
the extent attributable to its ownership of LTIP Units.
“EVENT OF BANKRUPTCY” as to any Person means the filing of a petition for relief
as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978 or
similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within 90 days); insolvency or
bankruptcy of such Person as finally determined by a court proceeding; filing by
such Person of a petition or application to accomplish the same or for the
appointment of a receiver or a trustee for such Person or a substantial part of
his assets; commencement of any proceedings relating to such Person as a debtor
under any other reorganization, arrangement, insolvency, adjustment of debt or
liquidation law of any jurisdiction, whether now in existence or hereinafter in
effect, either by such Person or by another, provided that if such proceeding is
commenced by another, such Person indicates his approval of such proceeding,
consents thereto or acquiesces therein, or such proceeding is contested by such
Person and has not been finally dismissed within 90 days.
“GENERAL PARTNER” means Medical Properties Trust, LLC and any Person who becomes
a substitute or additional General Partner as provided herein, and any of their
successors as General Partner.
“GENERAL PARTNERSHIP INTEREST” means a Partnership Interest held by the General
Partner that is a general partnership interest.
“GENERAL PARTNER LOAN” has the meaning set forth in Section 5.02(c) hereof.
“INDEMNITEE” means (i) any Person made a party to a proceeding by reason of its
status as the Company, the General Partner or a director, officer or employee of
the Company, the Partnership or the General Partner, and (ii) such other Persons
(including Affiliates of the Company, General Partner or the Partnership) as the
General Partner may designate from time to time, in its sole and absolute
discretion.
“INELIGIBLE UNIT” has the meaning set forth in Section 5.01(j)(i).

4



--------------------------------------------------------------------------------



 



“LTIP UNIT” means, a Partnership Unit designated as such having the rights,
powers, privileges, restrictions, qualifications and limitations set forth in
Exhibit D hereto.
“LTIP UNIT ADJUSTMENT EVENTS” has the meaning set forth in Section 1.7 of
Exhibit D hereto.
“LTIP UNIT CAPITAL” means, with respect to any LTIP Unit, the amount of Capital
Contributions made with respect to such LTIP Unit.
LTIP UNIT CAPITAL ACCOUNT LIMITATION: has the meaning set forth in
Section 1.9(b) of Exhibit D hereto.
“LTIP UNIT CONVERSION DATE” has the meaning set forth in Section 1.9(c) of
Exhibit D hereto.
“LTIP UNIT CONVERSION NOTICE” has the meaning set forth in Section 1.9(c) of
Exhibit D hereto.
“LTIP UNIT CONVERSION RIGHT” has the meaning set forth in Section 1.9(a) of
Exhibit D hereto.
“LTIP UNIT DISTRIBUTION PAYMENT DATE” has the meaning set forth in
Section 1.5(a) of Exhibit D hereto.
“LTIP UNIT FORCED CONVERSION” has the meaning set forth in Section 1.10 of
Exhibit D hereto.
“LTIP UNIT FORCED CONVERSION NOTICE” has the meaning set forth in Section 1.10
of Exhibit D hereto.
“LTIP UNIT LIMITED PARTNER” means any Person holding LTIP Units, and named as a
LTIP Unit Limited Partner in Exhibit A attached hereto, as such Exhibit may be
amended from time to time.
“LIMITED PARTNER” means any Person named as a Limited Partner on Exhibit A
attached hereto as such Exhibit may be amended from time to time, including any
Person who becomes a Substituted Limited Partner, an Additional Limited Partner
or a LTIP Unit Limited Partner in accordance with the terms of this Agreement,
in each case, in such Person’s capacity as a limited partner of the Partnership.
“LIMITED PARTNERSHIP INTEREST” means the ownership interest of a Limited Partner
in the Partnership at any particular time, including the right of such Limited
Partner to any and all benefits to which such Limited Partner may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of such
Act.
“LIQUIDATING GAINS” means any net gain realized in connection with the actual or
hypothetical sale of all or substantially all of the assets of the Partnership
(including upon the occurrence of any event of liquidation of the Partnership),
including but not limited to net gain realized in connection with an adjustment
to the Book Value of Partnership assets under Section 4.04 of this Agreement.

5



--------------------------------------------------------------------------------



 



“LIQUIDATING LOSSES” means any net loss realized in connection with the actual
or hypothetical sale of all or substantially all of the assets of the
Partnership (including upon the occurrence of any event of liquidation of the
Partnership), including but not limited to net loss realized in connection with
an adjustment to the Book Value of Partnership assets under Section 4.04 of this
Agreement.
“LOSS” has the meaning provided in Section 5.01(g) hereof.
“MEASUREMENT DATE” means the end of the “measurement period” as specified in the
documentation pursuant to which a Special LTIP Unit is granted.
“NOTICE OF REDEMPTION” means the Notice of Exercise of Redemption Right
substantially in the form attached as Exhibit B hereto.
“NYSE” means the New York Stock Exchange.
“OFFER” has the meaning set forth in Section 7.01(c) hereof.
“PARTNER” means any General Partner, Limited Partner (including any LTIP Unit
Limited Partner). Such term shall be deemed to include such other Persons who
become Partners pursuant to the terms of this Agreement.
“PARTNER MINIMUM GAIN” The gain (regardless of character) that would be
recognized by the Partnership if property of the Partnership subject to a
partner nonrecourse debt (as such term is defined in Treasury Regulations
Section 1.704-2(b)(4)) were disposed of in full satisfaction of such debt on the
relevant date. The adjusted basis of property subject to more than one partner
nonrecourse debt shall be allocated in a manner consistent with the allocation
of basis for purposes of determining Partnership Minimum Gain hereunder. Partner
Minimum Gain shall be computed hereunder using the Book Value, rather than the
adjusted tax basis, of the Partnership property in accordance with Treasury
Regulations Section 1.704-2(d)(3).
“PARTNER NONRECOURSE DEBT MINIMUM GAIN” has the meaning set forth in Regulations
Section 1.704-2(i). A Partner’s share of Partner Nonrecourse Debt Minimum Gain
shall be determined in accordance with Regulations Section 1.704-2(i)(5).
“PARTNERSHIP INTEREST” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.
“PARTNERSHIP MINIMUM GAIN” has the meaning set forth in Regulations
Section 1.704-2(d). In accordance with Regulations Section 1.704-2(d), the
amount of Partnership Minimum Gain is determined by first computing, for each
Partnership nonrecourse liability, any gain the Partnership would realize if it
disposed of the property subject to that liability for no consideration other
than full satisfaction of the liability, and then aggregating the separately
computed gains. A Partner’s share of Partnership Minimum Gain shall be
determined in accordance with Regulations Section 1.704-2(g)(1).
“PARTNERSHIP RECORD DATE” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.02 hereof, which
record date shall be the same as the record date established by the Company for
a distribution to its stockholders of some or all of its portion of such
distribution received through the General Partner.

6



--------------------------------------------------------------------------------



 



“PARTNERSHIP UNIT” means a Common Unit or an LTIP Unit and shall constitute a
fractional, undivided share of the Partnership Interests of all Partners issued
hereunder. The allocation of Partnership Units among the Partners shall be as
set forth on Exhibit A, as may be amended from time to time.
“PERCENTAGE INTEREST” means, with respect to any Partner, the percentage
ownership interest of such Partner in the Partnership from time to time,
represented by a fraction (expressed as a percentage), the numerator of which is
the number of Partnership Units then owned by such Partner, and the denominator
of which is the total number of Partnership Units then owned by all of the
Partners. For purposes of calculations of Percentage Interests at any time, the
Percentage Interest of any LTIP Unit Limited Partner and the total number of
Partnership Units shall exclude any LTIP Units for which the LTIP Unit
Distribution Participation Date has not occurred as of such time.
“PERSON” means any individual, partnership, corporation, limited liability
company, joint venture, trust or other entity.
“PROFIT” has the meaning provided in Section 5.01(g) hereof.
“PROPERTY” means any property or other investment in which the Partnership holds
an ownership interest.
“REDEMPTION AMOUNT” means either the Cash Amount or the REIT Shares Amount, as
selected by the Partnership or as directed by the General Partner pursuant to
Section 8.04(b) hereof.
“REDEMPTION RIGHT” has the meaning provided in Section 8.04(a) hereof.
“REDEEMING LIMITED PARTNER” has the meaning provided in Section 8.04(a) hereof.
“REGULATIONS” means the Federal Income Tax Regulations issued under the Code, as
amended and as hereafter amended from time to time. Reference to any particular
provision of the Regulations shall mean that provision of the Regulations on the
date hereof and any successor provision of the Regulations.
“REIT” means a real estate investment trust under Sections 856 through 860 of
the Code.
“REIT EXPENSES” means (i) costs and expenses relating to the formation and
continuity of existence and operation of the Company and any Subsidiaries
thereof (which Subsidiaries shall, for purposes hereof, be included within the
definition of Company), including taxes, fees and assessments associated
therewith, any and all costs, expenses or fees payable to any director, officer
or employee of the Company, (ii) costs and expenses relating to any public
offering and registration, or private offering, of securities by the Company and
all statements, reports, fees and expenses incidental thereto, including,
without limitation, underwriting discounts and selling commissions applicable to
any such offering of securities, and any costs and expenses associated with any
claims made by any holders of such securities or any underwriters or placement
agents thereof, (iii) costs and expenses associated with any repurchase of any
securities by the Company, (iv) costs and expenses associated with the
preparation and filing of any periodic or other reports and communications by
the Company under federal, state or local laws or regulations, including filings
with the Commission, (v) costs and expenses associated with compliance by the
Company with laws, rules and regulations promulgated by any regulatory body,
including the Commission and any securities exchange, (vi) costs and expenses
associated with any 401(k) plan, incentive

7



--------------------------------------------------------------------------------



 



plan, bonus plan or other plan providing for compensation for the employees of
the Company, (vii) costs and expenses incurred by the Company relating to any
issuing or redemption of Partnership Interests and (viii) all other operating or
administrative costs of the Company or any subsidiary, including the General
Partner, incurred in the ordinary course of its business on behalf of or in
connection with the Partnership.
“REIT SHARE” means a Common Share of the Company (or Successor Entity, as the
case may be).
“REIT SHARES AMOUNT” means a number of REIT Shares equal to the product of the
number of Partnership Units offered for redemption by a Redeeming Limited
Partner, multiplied by the Conversion Factor as adjusted to and including the
Specified Redemption Date; provided that in the event the Company issues to all
holders of REIT Shares rights, options, warrants or convertible or exchangeable
securities entitling the stockholders to subscribe for or purchase REIT Shares,
or any other securities or property (collectively, the “rights”), and the rights
have not expired at the Specified Redemption Date, then the REIT Shares Amount
shall also include the rights issuable to a holder of the REIT Shares Amount on
the record date fixed for purposes of determining the holders of REIT Shares
entitled to rights.
“SECURITIES ACT” means the Securities Act of 1933, as amended.
“SERVICE” means the Internal Revenue Service.
“SPECIAL LTIP UNIT” means an LTIP Unit issued as a “superior performance equity
award” and that participates in distributions and allocations to a reduced
extent until the applicable Measurement Date for such LTIP Unit, as set forth in
the documentation pursuant to which such Special LTIP Unit is granted.
“SPECIAL LTIP UNIT SHARING PERCENTAGE” means twenty-percent (20%) or such other
percentage as set forth in the documentation pursuant to which such Special LTIP
Unit is granted.
“SPECIFIED REDEMPTION DATE” means the first business day of the month that is at
least 60 calendar days after the receipt by the Partnership of a Notice of
Redemption.
“SUBSIDIARY” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which a majority of (i) the voting
power of the voting equity securities or (ii) the outstanding equity interests
is owned, directly or indirectly, by such Person.
“SUBSIDIARY PARTNERSHIP” means any partnership or limited liability company in
which the Company, a Subsidiary of the Company or the Partnership owns a
partnership interest.
“SUBSTITUTE LIMITED PARTNER” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.03 hereof.
“SUCCESSOR ENTITY” has the meaning provided in the definition of “Conversion
Factor” contained herein.
“SURVIVING GENERAL PARTNER” has the meaning set forth in Section 7.01(d) hereof.
“TRADING DAY” means a day on which the principal national securities exchange on
which a security is listed or admitted to trading is open for the transaction of
business or, if a security is not listed or admitted to trading on any national
securities exchange, shall mean any day other

8



--------------------------------------------------------------------------------



 



than a Saturday, a Sunday or a day on which banking institutions in the State of
New York are authorized or obligated by law or executive order to close.
“TRANSACTION” has the meaning set forth in Section 1.13(a) of Exhibit D hereto.
“TRANSFER” has the meaning set forth in Section 9.02(a) hereof.
“UNVESTED LTIP UNITS” has the meaning set forth in Section 1.2 of Exhibit D
hereto.
“VALUE” means, with respect to any security, the average of the daily market
price of such security for the ten consecutive Trading Days immediately
preceding the date of such valuation. The market price for each such Trading Day
shall be: (i) if the security is listed or admitted to trading on the NYSE or
any securities exchange, the last reported sale price, regular way, on such day,
or if no such sale takes place on such day, the average of the closing bid and
asked prices, regular way, on such day, (ii) if the security is not listed or
admitted to trading on the NYSE or any securities exchange, the last reported
sale price on such day or, if no sale takes place on such day, the average of
the closing bid and asked prices on such day, as reported by a reliable
quotation source designated by the General Partner, or (iii) if the security is
not listed or admitted to trading on the NYSE or on any securities exchange and
no such last reported sale price or closing bid and asked prices are available,
the average of the reported high bid and low asked prices on such day, as
reported by a reliable quotation source designated by the General Partner, or if
there shall be no bid and asked prices on such day, the average of the high bid
and low asked prices, as so reported, on the most recent day (not more than ten
days prior to the date in question) for which prices have been so reported;
provided that if there are no bid and asked prices reported during the ten days
prior to the date in question, the value of the security shall be determined by
the General Partner acting in good faith on the basis of such quotations and
other information as it considers, in its reasonable judgment, appropriate. In
the event the security includes any additional rights, then the value of such
rights shall be determined by the General Partner acting in good faith on the
basis of such quotations and other information as it considers, in its
reasonable judgment, appropriate.
“VESTED LTIP UNITS” has the meaning set forth in Section 1.2 of Exhibit D
hereto.
“VESTING AGREEMENT” has the meaning set forth in Section 1.2 of Exhibit D
hereto.
“WITHHELD AMOUNT” has the meaning set forth in Section 5.02(c) hereof.

9



--------------------------------------------------------------------------------



 



ARTICLE II
FORMATION OF PARTNERSHIP
     2.01 CONTINUATION. The Partners hereby agree to continue the Partnership
pursuant to the Act and upon the terms and conditions set forth in this
Agreement.
     2.02 NAME, OFFICE AND REGISTERED AGENT. The name of the Partnership is MPT
Operating Partnership, L.P. The specified office and place of business of the
Partnership shall be 1000 Urban Center Drive, Suite 501, Birmingham, Alabama
35242. The General Partner may at any time change the location of such office,
provided the General Partner gives notice to the Partners of any such change.
The name of the Partnership’s registered agent is National Registered Agents,
Inc. whose business address is 9 East Loocheman Street, Suite 1B, Dover,
Delaware 19901. The sole duty of the registered agent as such is to forward to
the Partnership any notice that is served on it as registered agent.
     2.03 PARTNERS.
     (a) The General Partner of the Partnership is Medical Properties Trust,
LLC, a Delaware limited liability company. Its principal place of business is
the same as that of the Partnership.
     (b) The Limited Partners are those Persons identified as Limited Partners
on Exhibit A hereto, as amended from time to time.
     2.04 TERM AND DISSOLUTION.
     (a) The Partnership’s existence shall be perpetual, except that the
Partnership shall be dissolved upon the first to occur of any of the following
events:
     (i) The occurrence of an Event of Bankruptcy as to the General Partner or
the dissolution, death, removal or withdrawal of the General Partner unless the
business of the Partnership is continued pursuant to Section 7.03(b) hereof;
provided that if the General Partner is on the date of such occurrence a
partnership, the dissolution of the General Partner as a result of the
dissolution, death, withdrawal, removal or Event of Bankruptcy of a partner in
such partnership shall not be an event of dissolution of the Partnership if the
business of the General Partner is continued by the remaining partner or
partners, either alone or with additional partners, and the General Partner and
such partners comply with any other applicable requirements of this Agreement;
     (ii) The passage of 90 days after the sale or other disposition of all or
substantially all of the assets of the Partnership (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such note or notes are paid
in full); or
     (iii) The election by the General Partner that the Partnership should be
dissolved.

10



--------------------------------------------------------------------------------



 



     (b) Upon dissolution of the Partnership (unless the business of the
Partnership is continued pursuant to Section 7.03(b) hereof), the General
Partner (or its trustee, receiver, successor or legal representative) shall
amend or cancel the Certificate and liquidate the Partnership’s assets and apply
and distribute the proceeds thereof in accordance with Section 5.06 hereof.
Notwithstanding the foregoing, the liquidating General Partner may either
(i) defer liquidation of, or withhold from distribution for a reasonable time,
any assets of the Partnership (including those necessary to satisfy the
Partnership’s debts and obligations), or (ii) distribute the assets to the
Partners in kind.
     2.05 FILING OF CERTIFICATE AND PERFECTION OF LIMITED PARTNERSHIP. The
General Partner shall execute, acknowledge, record and file at the expense of
the Partnership the Certificate and any and all amendments thereto and all
requisite fictitious name statements and notices in such places and
jurisdictions as may be necessary to cause the Partnership to be treated as a
limited partnership under, and otherwise to comply with, the laws of each state
or other jurisdiction in which the Partnership conducts business.
     2.06 CERTIFICATES DESCRIBING PARTNERSHIP UNITS. At the request of a Limited
Partner, the General Partner, at its option, may issue a certificate summarizing
the terms of such Limited Partner’s interest in the Partnership, including the
number of Partnership Units owned and the Percentage Interest represented by
such Partnership Units as of the date of such certificate. Any such certificate
(i) shall be in form and substance as approved by the General Partner,
(ii) shall not be negotiable and (iii) shall bear a legend to the following
effect:
This certificate is not negotiable. The Partnership Units represented by this
certificate are governed by and transferable only in accordance with the
provisions of the Agreement of Limited Partnership of MPT Operating Partnership,
L.P., as amended from time to time.
ARTICLE III
BUSINESS OF THE PARTNERSHIP
The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act, provided, however, that such business
shall be limited to and conducted in such a manner as to permit the Company at
all times to qualify as a REIT, unless the Company otherwise ceases to qualify
as a REIT, (ii) to enter into any partnership, joint venture or other similar
arrangement to engage in any of the foregoing or the ownership of interests in
any entity engaged in any of the foregoing and (iii) to do anything necessary or
incidental to the foregoing. In connection with the foregoing, and without
limiting the Company’s right in its sole and absolute discretion to cease
qualifying as a REIT, the Partners acknowledge that the Company’s current status
as a REIT and the avoidance of income and excise taxes on the Company inures to
the benefit of all the Partners and not solely to the Company. Notwithstanding
the foregoing, the Limited Partners agree that the Company may terminate its
status as a REIT under the Code at any time. The General Partner shall also be
empowered to do any and all acts and things necessary or prudent to ensure that
the Partnership will not be classified as a “publicly traded partnership”
taxable as a corporation for purposes of Section 7704 of the Code.

11



--------------------------------------------------------------------------------



 



ARTICLE IV
CAPITAL CONTRIBUTIONS AND ACCOUNTS
     4.01 CAPITAL CONTRIBUTIONS. The General Partner and the Limited Partners
have made capital contributions to the Partnership in exchange for the
Partnership Interests set forth opposite their names on Exhibit A, as amended
from time to time.
     4.02 ADDITIONAL CAPITAL CONTRIBUTIONS AND ISSUANCES OF ADDITIONAL
PARTNERSHIP INTERESTS. Except as provided in this Section 4.02 or in
Section 4.03, the Partners shall have no right or obligation to make any
additional Capital Contributions or loans to the Partnership. The General
Partner and/or the Company may contribute additional capital to the Partnership,
from time to time, and receive additional Partnership Interests in respect
thereof, in the manner contemplated in this Section 4.02.
     (a) Issuances of Additional Partnership Interests.
     (i) General. The General Partner is hereby authorized to cause the
Partnership to issue such additional Partnership Interests in the form of
Partnership Units for any Partnership purpose at any time or from time to time
to the Partners (including the General Partner and the Company) or to other
Persons for such consideration and on such terms and conditions as shall be
established by the General Partner in its sole and absolute discretion, all
without the approval of any Limited Partners. The General Partner’s
determination that consideration is adequate shall be conclusive insofar as the
adequacy of consideration relates to whether the Partnership Interests are
validly issued and fully paid. Any additional Partnership Interests issued
thereby may be issued in one or more classes, or one or more series of any of
such classes, with such designations, preferences and relative, participating,
optional or other special rights, powers and duties, including rights, powers
and duties senior to Limited Partnership Interests, all as shall be determined
by the General Partner in its sole and absolute discretion and without the
approval of any Limited Partner, subject to Delaware law, including, without
limitation, (i) the allocations of items of Partnership income, gain, loss,
deduction and credit to each such class or series of Partnership Interests;
(ii) the right of each such class or series of Partnership Interests to share in
Partnership distributions; and (iii) the rights of each such class or series of
Partnership Interests upon dissolution and liquidation of the Partnership;
provided, however, that no additional Partnership Interests shall be issued to
the General Partner or the Company (or any direct or indirect wholly-owned
Subsidiary of the General Partner or the Company) unless:
     (1) (A) the additional Partnership Interests are issued in connection with
an issuance of REIT Shares of the Company or other interests in the Company,
which shares or interests have designations, preferences and other rights, all
such that the economic interests are substantially similar to the designations,
preferences and other rights of the additional Partnership Interests issued to
the General Partner or the Company (or any direct or indirect wholly-owned
Subsidiary of the General Partner or the Company) by the Partnership in
accordance with this Section 4.02 and (B) the General Partner or the Company (or
any

12



--------------------------------------------------------------------------------



 



direct or indirect wholly-owned Subsidiary of the General Partner or the
Company) shall make a Capital Contribution to the Partnership in an amount equal
to the cash consideration received by the General Partner or the Company from
the issuance of such shares of stock of or other interests in the General
Partner or the Company;
     (2) the additional Partnership Interests are issued in exchange for
property owned by the General Partner or the Company (or any direct or indirect
wholly-owned Subsidiary of the General Partner or the Company) with a fair
market value, as determined by the General Partner, in good faith, equal to the
value of the Partnership Interests; or
     (3) the additional Partnership Interests are issued to all Partners in
proportion to their respective Percentage Interests.
Without limiting the foregoing, the General Partner is expressly authorized
(other than in the case of an issuance under clause 2 above) to cause the
Partnership to issue Partnership Units for less than fair market value, so long
as the General Partner concludes in good faith that such issuance is in the best
interests of the General Partner and the Partnership.
     (ii) Upon Issuance of Additional Securities. The Company shall not issue
any additional REIT Shares (other than REIT Shares issued in connection with an
exchange pursuant to Section 8.04 hereof) or rights, options, warrants or
convertible or exchangeable securities containing the right to subscribe for or
purchase REIT Shares (collectively, “Additional Securities”) other than to all
holders of REIT Shares, unless (A) the General Partner shall cause the
Partnership to issue to the Company or the General Partner Partnership Interests
or rights, options, warrants or convertible or exchangeable securities of the
Partnership having designations, preferences and other rights, all such that the
economic interests are substantially similar to those of the Additional
Securities, and (B) the Company contributes the proceeds from the issuance of
such Additional Securities and from any exercise of rights contained in such
Additional Securities to the Partnership; provided, however, that the Company is
allowed to issue Additional Securities in connection with an acquisition of a
property to be held directly by the Company, but if and only if, such direct
acquisition and issuance of Additional Securities have been approved and
determined to be in the best interests of the Company and the Partnership by a
majority of the Board of Directors. Without limiting the foregoing, the Company
is expressly authorized to issue Additional Securities for less than fair market
value, and to cause the Partnership to issue to the Company or the General
Partner corresponding Partnership Interests, so long as (x) the General Partner
concludes in good faith that such issuance is in the best interests of the
General Partner and the Partnership and (y) the Company contributes all proceeds
from such issuance to the Partnership, including without limitation, the
issuance of REIT Shares and corresponding Partnership Units pursuant to a share
purchase plan providing for purchases of REIT Shares at a discount from fair
market value or employee stock options that have an exercise price that is less
than the fair market value of the REIT Shares, either at the time of issuance or
at the time of exercise, or restricted or other stock awards. For example, in
the event the Company issues REIT Shares for a cash purchase price and the
Company contributes all of the proceeds of such issuance to the Partnership as
required hereunder, the Company shall be issued a number of

13



--------------------------------------------------------------------------------



 



additional Partnership Units equal to the product of (A) the number of such REIT
Shares issued by the Company, the proceeds of which were so contributed,
multiplied by (B) a fraction, the numerator of which is 100%, and the
denominator of which is the Conversion Factor in effect on the date of such
contribution.
     (iii) Notwithstanding anything to the contrary, from and after the date
hereof the Partnership shall be authorized to issue LTIP Units. From time to
time the General Partner may issue LTIP Units to Persons providing services to
or for the benefit of the Partnership.
     (b) Certain Contributions of Proceeds of Issuance of REIT Shares. In
connection with any and all issuances of REIT Shares, the Company or the General
Partner shall make Capital Contributions to the Partnership of the proceeds
therefrom, provided that if the proceeds actually received and contributed by
the Company are less than the gross proceeds of such issuance as a result of any
underwriter’s discount (or other expenses paid or incurred in connection with
such issuance, which shall be REIT Expenses hereunder), then the Company or the
General Partner shall make a Capital Contribution of such net proceeds to the
Partnership but shall receive additional Partnership Units with a value equal to
the aggregate amount of the gross proceeds of such issuance pursuant to
Section 4.02(a) hereof. Upon any such Capital Contribution by the Company, the
Company’s or the General Partner’s Capital Account shall be increased pursuant
to Section 4.04 hereof by the amount of the gross proceeds of the issuance.
     (c) If the Company shall repurchase shares of any class of the Company’s
capital stock, all costs incurred in connection with such repurchase shall be
reimbursed to the Company by the Partnership pursuant to Section 6.05 hereof and
the General Partner shall cause the Partnership to redeem an equivalent number
of Partnership Interests of the appropriate class held by the Company or the
General Partner (which, in the case of Common Shares, shall be a number equal to
the quotient of the number of such Common Shares divided by the Conversion
Factor) in the manner provided in Section 6.10.
     4.03 ADDITIONAL FUNDING. If the General Partner determines that it is in
the best interests of the Partnership to provide for additional Partnership
funds (“Additional Funds”) for any Partnership purpose, the General Partner may
(i) cause the Partnership to obtain such funds from outside borrowings, or
(ii) elect to have the General Partner, the Company or any of their Affiliates
provide such Additional Funds to the Partnership through loans or otherwise.
Subject to the provisions of Section 6.05, no person shall have any preemptive,
preferential or similar right or rights to subscribe for or acquire any
Partnership Interests except as set forth in this Article.
     4.04 CAPITAL ACCOUNTS. A separate capital account (a “Capital Account”)
shall be established and maintained for each Partner in accordance with
Regulations Section 1.704-1(b)(2)(iv). Consistent with the provisions of
Regulations Section 1.704-1(b)(2)(iv)(f), (i) immediately prior to the
acquisition of an additional Partnership Interest by any new or existing Partner
in connection with the contribution of money or other property (other than a de
minimis amount) to the Partnership, (ii) immediately prior to the distribution
by the Partnership to a Partner of Partnership property (other than a de minimis
amount) as consideration for a Partnership Interest, (iii) upon the acquisition
of a more than de minimis additional interest in the Partnership by any new or
existing Partner as consideration for the provision of services to or for the
benefit of the Partnership in a partner capacity or in anticipation of becoming
a Partner, (iv) upon the grant of any LTIP Unit, and (v) immediately prior to
the liquidation of the Partnership as

14



--------------------------------------------------------------------------------



 



defined in Regulations Section 1.704-1(b)(2)(ii)(g), the Book Value of all
Partnership Assets shall be revalued upward or downward to reflect the fair
market value (as determined by the General Partner, in its sole and absolute
discretion, and taking into account Section 7701(g) of the Code) of each such
Partnership asset unless the General Partner shall determine that such
revaluation is not necessary to maintain Capital Accounts in accordance with
Regulations Section 1.704-1(b)(2)(iv). When the Partnership’s property is
revalued by the General Partner, the Capital Accounts of the Partners shall be
adjusted in accordance with Regulations Sections 1.704-1(b)(2)(iv)(f) and (g),
which generally require such Capital Accounts to be adjusted to reflect the
manner in which the unrealized gain or loss inherent in such property (that has
not been reflected in the Capital Accounts previously) would be allocated among
the Partners pursuant to Section 5.01 if there were a taxable disposition of
such property for its fair market value (as determined by the General Partner,
in its sole and absolute discretion, and taking into account Section 7701(g) of
the Code) on the date of the revaluation.
     4.05 PERCENTAGE INTERESTS. If the number of outstanding Partnership Units
increases or decreases during a taxable year, each Partner’s Percentage Interest
shall be adjusted by the General Partner effective as of the effective date of
each such increase or decrease to a percentage equal to the number of
Partnership Units held by such Partner divided by the aggregate number of
Partnership Units outstanding after giving effect to such increase or decrease.
If the Partners’ Percentage Interests are adjusted pursuant to this
Section 4.05, the Profits and Losses for the taxable year in which the
adjustment occurs shall be allocated between the part of the year ending on the
day when the Partnership’s property is revalued by the General Partner and the
part of the year beginning on the following day either (i) as if the taxable
year had ended on the date of the adjustment or (ii) based on the number of days
in each part. The General Partner, in its sole and absolute discretion, shall
determine which method shall be used to allocate Profits and Losses for the
taxable year in which the adjustment occurs. The allocation of Profits and
Losses for the earlier part of the year shall be based on the Percentage
Interests before adjustment, and the allocation of Profits and Losses for the
later part shall be based on the adjusted Percentage Interests. For purposes of
the calculation of Percentage Interests pursuant to this Section 4.5, the
Percentage Interest of any LTIP Units for which the LTIP Unit Distribution
Participation Date has not occurred as of the relevant time shall be 0%.
     4.06 NO INTEREST ON CONTRIBUTIONS. No Partner shall be entitled to interest
on its Capital Contribution.
     4.07 RETURN OF CAPITAL CONTRIBUTIONS. No Partner shall be entitled to
withdraw any part of its Capital Contribution or its Capital Account or to
receive any distribution from the Partnership, except as specifically provided
in this Agreement. Except as otherwise provided herein, there shall be no
obligation to return to any Partner or withdrawn Partner any part of such
Partner’s Capital Contribution for so long as the Partnership continues in
existence.
     4.08 NO THIRD PARTY BENEFICIARY. No creditor or other third party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement shall be solely for the benefit
of, and may be enforced solely by, the parties hereto and their respective
successors and assigns. None of the rights or obligations of the Partners herein
set forth to make Capital Contributions or loans to the Partnership shall be
deemed an asset of the Partnership for any purpose by any creditor or other
third party, nor may such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to secure any
debt or other obligation of the Partnership or of any of the Partners. In
addition, it is the intent

15



--------------------------------------------------------------------------------



 



of the parties hereto that no distribution to any Limited Partner shall be
deemed a return of money or other property in violation of the Act. However, if
any court of competent jurisdiction holds that, notwithstanding the provisions
of this Agreement, any Limited Partner is obligated to return such money or
property, such obligation shall be the obligation of such Limited Partner and
not of the General Partner. Without limiting the generality of the foregoing, a
deficit Capital Account of a Partner shall not be deemed to be a liability of
such Partner nor an asset or property of the Partnership.
ARTICLE V
PROFITS AND LOSSES; DISTRIBUTIONS
     5.01 ALLOCATION OF PROFIT AND LOSS.
     (a) Profit. After giving effect to the special allocations, if any,
provided in Section 5.01(c) and (d), Profits in each fiscal year or other period
shall be allocated in the following order of priority:
     (i) First to the General Partner until the cumulative Profits allocated to
the General Partner under this Section 5.01(a) equal the cumulative Losses
allocated to such Partner under Section 5.01(b)(ii);
     (ii) Second, to each holder of Common Units in proportion to the cumulative
Losses allocated to such holder under Section 5.01(b)(i), until the cumulative
Profits allocated to such holder under this Section 5.01(a)(ii) equals the
cumulative Losses allocated to such holder under Section 5.01(b)(i); and
     (iii) Thereafter, to the holders of Common Units in accordance with their
respective Percentage Interests.
For purposes of determining allocations of Profits pursuant to Section 5.01(a),
if the LTIP Unit Distribution Participation Date with respect to an LTIP Unit
has occurred, such LTIP Unit shall be treated as a Common Unit; provided,
however, that with respect to an issued and outstanding Special LTIP Unit, until
the applicable Measurement Date, amounts shall only be allocated with respect to
such Special LTIP Unit in an amount equal to the product of the Special LTIP
Unit Sharing Percentage and the amount otherwise allocable with respect to such
Special LTIP Unit.
     (b) Losses. After giving effect to the special allocations, if any,
provided in Section 5.01(c) and (d), Loss in each fiscal year or other period
shall be allocated in the following order of priority:
     (i) First, to the holders of Common Units pro rata in accordance with
positive adjusted Capital Account balances until their adjusted Capital Accounts
are reduced to zero; and
     (ii) Thereafter, to the General Partner.
For purposes of determining allocations of Losses pursuant to Section 5.01(b),
to the extent that the LTIP Unit Distribution Participation Date with respect to
an LTIP Unit has occurred, such LTIP Unit shall be treated as a Common Unit.

16



--------------------------------------------------------------------------------



 



     (c) Minimum Gain Chargeback. Notwithstanding any provision to the contrary,
(i) any expense of the Partnership that is a “nonrecourse deduction” within the
meaning of Regulations Section 1.704-2(b)(1) shall be allocated in accordance
with the Partners’ respective Percentage Interests, (ii) any expense of the
Partnership that is a “partner nonrecourse deduction” within the meaning of
Regulations Section 1.704-2(i)(2) shall be allocated to the Partner that bears
the “economic risk of loss” of such deduction in accordance with Regulations
Section 1.704-2(i)(1), (iii) if there is a net decrease in Partnership Minimum
Gain within the meaning of Regulations Section 1.704-2(f)(1) for any Partnership
taxable year, then, subject to the exceptions set forth in Regulations Section
1.704-2(f)(2),(3), (4) and (5), items of gain and income shall be allocated
among the Partners in accordance with Regulations Section 1.704-2(f) and the
ordering rules contained in Regulations Section 1.704-2(j), and (iv) if there is
a net decrease in Partner Nonrecourse Debt Minimum Gain within the meaning of
Regulations Section 1.704-2(i)(4) for any Partnership taxable year, then,
subject to the exceptions set forth in Regulations Section 1.704(2)(g), items of
gain and income shall be allocated among the Partners in accordance with
Regulations Section 1.704-2(i)(4) and the ordering rules contained in
Regulations Section 1.704-2(j). A Partner’s “interest in partnership profits”
for purposes of determining its share of the nonrecourse liabilities of the
Partnership within the meaning of Regulations Section 1.752-3(a)(3) shall be
such Partner’s Percentage Interest.
     (d) Qualified Income Offset. If a Partner receives in any taxable year an
adjustment, allocation or distribution described in subparagraphs (4), (5) or
(6) of Regulations Section 1.704-1(b)(2)(ii)(d) that causes or increases a
deficit balance in such Partner’s Capital Account that exceeds the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain, as determined in accordance with Regulations Sections 1.704-2(g)
and 1.704-2(i), such Partner shall be allocated specially for such taxable year
(and, if necessary, later taxable years) items of income and gain in an amount
and manner sufficient to eliminate such deficit Capital Account balance as
quickly as possible as provided in Regulations Section 1.704-1(b)(2)(ii)(d).
After the occurrence of an allocation of income or gain to a Partner in
accordance with this Section 5.01(d), to the extent permitted by Regulations
Section 1.704-1(b), items of expense or loss shall be allocated to such Partner
in an amount necessary to offset the income or gain previously allocated to such
Partner under this Section 5.01(d).
     (e) Capital Account Deficits. Loss shall not be allocated to a Limited
Partner to the extent that such allocation would cause a deficit in such
Partner’s Capital Account (after reduction to reflect the items described in
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of
such Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain. Any Loss in excess of that limitation shall be allocated to the
General Partner. After the occurrence of an allocation of Loss to the General
Partner in accordance with this Section 5.01(e), to the extent permitted by
Regulations Section 1.704-1(b), Profit shall be allocated to such Partner in an
amount necessary to offset the Loss previously allocated to each Partner under
this Section 5.01(e).
     (f) Allocations Between Transferor and Transferee. If a Partner transfers
any part or all of its Partnership Interest, the distributive shares of the
various items of Profit and Loss allocable among the Partners during such fiscal
year of the Partnership shall be allocated between the transferor and the
transferee Partner either (i) as if the Partnership’s

17



--------------------------------------------------------------------------------



 



fiscal year had ended on the date of the transfer, or (ii) based on the number
of days of such fiscal year that each was a Partner without regard to the
results of Partnership activities in the respective portions of such fiscal year
in which the transferor and the transferee were Partners. The General Partner,
in its sole and absolute discretion, shall determine which method shall be used
to allocate the distributive shares of the various items of Profit and Loss
between the transferor and the transferee Partner.
(g) Definition of Profit and Loss. “Profit” and “Loss” and any items of income,
gain, expense or loss referred to in this Agreement shall be determined in
accordance with federal income tax accounting principles, as modified by
Regulations Section 1.704-1(b)(2)(iv), except that Profit and Loss shall not
include items of income, gain and expense that are specially allocated pursuant
to Sections 5.01(c), 5.01(d) or 5.01(e). All allocations of income, Profit,
gain, Loss and expense (and all items contained therein) for federal income tax
purposes shall be identical to all allocations of such items set forth in this
Section 5.01, except as otherwise required by Section 704(c) of the Code and
Regulations Section 1.704-1(b)(4). The Partnership shall use the traditional
method for allocating items of income, gain and expense as required by Section
704(c) of the Code with respect to the properties acquired by the Partnership in
connection with the private placement of the Company’s securities. With respect
to other properties acquired by the Partnership, the General Partner shall have
the authority to elect the method to be used by the Partnership for allocating
items of income, gain and expense as required by Section 704(c) of the Code with
respect to such properties, and such election shall be binding on all Partners.
(h) To the extent provided for in Regulations, revenue rulings, revenue
procedures and/or other IRS guidance issued after the date hereof, the
Partnership is hereby authorized to, and at the direction of the General Partner
shall, elect a safe harbor under which the fair market value of any Partnership
Interests issued after the effective date of such Regulations (or other
guidance) will be treated as equal to the liquidation value of such Partnership
Interests (i.e., a value equal to the total amount that would be distributed
with respect to such interests if the Partnership sold all of its assets for
their fair market value immediately after the issuance of such Partnership
Interests, satisfied its liabilities (excluding any non-recourse liabilities to
the extent the balance of such liabilities exceed the fair market value of the
assets that secure them) and distributed the net proceeds to the Partners under
the terms of this Agreement). In the event that the Partnership makes a safe
harbor election as described in the preceding sentence, each Partner hereby
agrees to comply with all safe harbor requirements with respect to transfers of
such Partnership Interests while the safe harbor election remains effective.
(i) Upon a forfeiture of any unvested Partnership Interest by any Partner, gross
items of income, gain, loss or deduction shall be allocated to such Partner if
and to the extent required by final Regulations promulgated after the effective
date of this Agreement to ensure that allocations made with respect to all
unvested Partnership Interests are recognized under Code Section 704(b).
(j) After giving effect to the special allocations set forth in Sections 5.01(c)
and (d) hereof, and the allocations of Profit and Loss under Sections 5.01(a)
and (b) (including, for the avoidance of doubt Liquidating Gains that are a
component of Profit):
     (i) any remaining Liquidating Gains shall first be allocated to the LTIP
Unit Limited Partners until the Economic Capital Account Balances of

18



--------------------------------------------------------------------------------



 



     such Partners, to the extent attributable to their ownership of LTIP Units,
are equal to (i) the Common Unit Economic Balance, multiplied by (ii) the number
of their LTIP Units; provided, however, (A) with respect to an issued and
outstanding Special LTIP Unit, until the applicable Measurement Date, amounts
shall only be allocated in an amount equal to the product of the Special LTIP
Unit Sharing Percentage and the amount otherwise allocable with respect to such
Special LTIP Unit and (B) no such Liquidating Gains will be allocated with
respect to any particular LTIP Unit (each an “Ineligible Unit”) unless, and such
allocations, if any, shall be made only to the extent that, such Liquidating
Gains, when aggregated with other Liquidating Gains realized by holders of LTIP
Units since the issuance of such LTIP Unit, exceed Liquidating Losses realized
since the issuance of such LTIP Unit. If, notwithstanding the foregoing, not all
LTIP Units (including Ineligible Units) are fully “booked up”, with respect to
amounts allocated to a particular LTIP Unit Limited Partner, such Partner may
determine how Liquidating Gains shall be allocated among such holder’s LTIP
Units; provided, however, if such holder does not make such a determination,
Liquidating Gains shall generally be allocated so that the Economic Capital
Account Balance of the maximum amount of Vested LTIP Units held by such holder
is equal to the Common Unit Economic Balance on a per Unit basis; provided,
further, that such Liquidating Gains may only be allocated to LTIP Units that
are held by such holder on the date of the allocation under this
Section 5.01(j). Any such allocations shall be made among the holders of LTIP
Units in proportion to the amounts required to be allocated to each under this
Section 5.01(j)
     (ii) if, due to distributions with respect to Common Units in which the
LTIP Units do not participate or otherwise, the Economic Capital Account Balance
of any present or former holder of LTIP Units, to the extent attributable to the
holder’s ownership of LTIP Units, exceeds the target balance specified above,
then Liquidating Losses shall be allocated to such holder to the extent
necessary to reduce or eliminate the disparity.
The parties agree that the intent of this Section 5.01(j) is to make the Capital
Account balance associated with each LTIP Unit economically equivalent to the
Capital Account balance associated with the General Partner’s Common Units (on a
per-unit basis), but only if the Partnership has sufficient cumulative net
Liquidating Gains with respect to its assets since the issuance of the relevant
LTIP Unit.
     (k) If, in connection with any forfeiture of LTIP Units, the balance of the
portion of the Capital Account of the LTIP Unit Limited Partner that is
attributable to all of his or her LTIP Units exceeds the target balance
described in Section 5.01(j) above, such portion of such Partner’s Capital
Account shall be reduced to such target balance. Otherwise, the Capital Account
of the LTIP Unit Limited Partner that is attributable to the forfeited LTIP
Units shall be reallocated in a manner reasonably determined by the General
Partner.
     5.02 DISTRIBUTION OF CASH.
     (a) Subject to Section 5.02(c) hereof, the Partnership shall distribute
cash at such times and in such amounts as are determined by the General Partner
in its sole and absolute discretion, to the Partners who are Partners on the
Partnership Record Date with

19



--------------------------------------------------------------------------------



 



respect to such quarter (or other distribution period) in accordance with their
respective Percentage Interests on the Partnership Record Date. For purposes of
the foregoing calculations of Section 5.02(a), issued and outstanding LTIP Units
with an associated LTIP Unit Distribution Participation Date that falls on or
before the Partnership Record Date for a particular distribution shall be
treated as outstanding Common Units; provided, however, that with respect to an
issued and outstanding Special LTIP Unit, until the applicable Measurement Date,
amounts shall only be distributed with respect to such Special LTIP Unit in an
amount equal to the product of the Special LTIP Unit Sharing Percentage and the
amount otherwise distributable with respect to such Special LTIP Unit. LTIP
Units for which the LTIP Unit Distribution Participation Date has not occurred
as of the Partnership Record Date for a particular distribution shall not be
entitled to any of such distribution.
     (b) If a new or existing Partner acquires an additional Partnership
Interest in exchange for a Capital Contribution on any date other than a
Partnership Record Date, the cash distribution attributable to such additional
Partnership Interest relating to the Partnership Record Date next following the
issuance of such additional Partnership Interest shall be reduced in the
proportion to (i) the number of days that such additional Partnership Interest
is held by such Partner bears to (ii) the number of days between such
Partnership Record Date and the immediately preceding Partnership Record Date.
     (c) Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of the Code.
To the extent that the Partnership is required to withhold and pay over to any
taxing authority any amount resulting from the allocation or distribution of
income to a Partner or assignee (including by reason of Section 1446 of the
Code), either (i) if the actual amount to be distributed to the Partner (the
“Distributable Amount”) equals or exceeds the amount required to be withheld by
the Partnership (the “Withheld Amount”), the entire Distributable Amount shall
be treated as a distribution of cash to such Partner, or (ii) if the
Distributable Amount is less than the Withheld Amount, the excess of the
Withheld Amount over the Distributable Amount shall be treated as a loan (a
“Partnership Loan”) from the Partnership to the Partner on the day the
Partnership pays over such amount to a taxing authority. A Partnership Loan
shall be repaid upon the demand of the Partnership or, alternatively, through
withholding by the Partnership with respect to subsequent distributions to the
applicable Partner or assignee. In the event that a Limited Partner (a
“Defaulting Limited Partner”) fails to pay any amount owed to the Partnership
with respect to the Partnership Loan within 15 days after demand for payment
thereof is made by the Partnership on the Limited Partner, the General Partner,
in its sole and absolute discretion, may elect to make the payment to the
Partnership on behalf of such Defaulting Limited Partner. In such event, on the
date of payment, the General Partner shall be deemed to have extended a loan (a
“General Partner Loan”) to the Defaulting Limited Partner in the amount of the
payment made by the General Partner and shall succeed to all rights and remedies
of the Partnership against the Defaulting Limited Partner as to that amount.
Without limitation, the General Partner shall have the right to receive any
distributions that otherwise would be made by the Partnership to the Defaulting
Limited Partner until such time as the General Partner Loan has been paid in
full, and any such distributions so received by the General Partner shall be
treated as having been received by the Defaulting Limited Partner and
immediately paid to the General Partner.

20



--------------------------------------------------------------------------------



 



Any amounts treated as a Partnership Loan or a General Partner Loan pursuant to
this Section 5.02(c) shall bear interest at the lesser of (i) 300 basis points
above the base rate on corporate loans at large United States money center
commercial banks, as published from time to time in The Wall Street Journal, or
(ii) the maximum lawful rate of interest on such obligation, such interest to
accrue from the date the Partnership or the General Partner, as applicable, is
deemed to extend the loan until such loan is repaid in full.
     (d) In no event may a Partner receive a distribution of cash with respect
to a Partnership Unit if such Partner is entitled to receive a cash dividend as
the holder of record of a REIT Share for which all or part of such Partnership
Unit has been or will be redeemed.
     (e) In making distributions pursuant to Section 5.02(a) of the Agreement
and allocations pursuant to Section 5.01 of the Agreement, the General Partner
of the Partnership shall take into account the provisions of Exhibit D hereto.
     5.03 REIT DISTRIBUTION REQUIREMENTS. The General Partner shall use its
reasonable efforts to cause the Partnership to distribute amounts sufficient to
enable the Company to pay stockholder dividends that will allow the Company to
(i) meet its distribution requirement for qualification as a REIT as set forth
in Section 857 of the Code and (ii) avoid any federal income or excise tax
liability imposed by the Code, other than to the extent the Company elects to
retain and pay income tax on its net capital gain.
     5.04 NO RIGHT TO DISTRIBUTIONS IN KIND. No Partner shall be entitled to
demand property other than cash in connection with any distributions by the
Partnership.
     5.05 LIMITATIONS ON RETURN OF CAPITAL CONTRIBUTIONS. Notwithstanding any of
the provisions of this Article V, no Partner shall have the right to receive,
and the General Partner shall not have the right to make, a distribution that
includes a return of all or part of a Partner’s Capital Contributions, unless
after giving effect to the return of a Capital Contribution, the sum of all
Partnership liabilities, other than the liabilities to a Partner for the return
of his Capital Contribution, does not exceed the fair market value of the
Partnership’s assets.
     5.06 DISTRIBUTIONS UPON LIQUIDATION.
     (a) Upon liquidation of the Partnership, after payment of, or adequate
provision for, debts and obligations of the Partnership, including any Partner
loans, any remaining assets of the Partnership shall be distributed to all
Partners with positive Capital Accounts in accordance with their respective
positive Capital Account balances.
     (b) For purposes of Section 5.06(a), the Capital Account of each Partner
shall be determined after all adjustments made in accordance with Sections 5.01
and 5.02 resulting from Partnership operations and from all sales and
dispositions of all or any part of the Partnership’s assets.
     (c) Any distributions pursuant to this Section 5.06 shall be made by the
end of the Partnership’s taxable year in which the liquidation occurs (or, if
later, within 90 days after the date of the liquidation). To the extent deemed
advisable by the General Partner, appropriate arrangements (including the use of
a liquidating trust) may be made to assure that adequate funds are available to
pay any contingent debts or obligations.

21



--------------------------------------------------------------------------------



 



     5.07 SUBSTANTIAL ECONOMIC EFFECT. It is the intent of the Partners that the
allocations of Profit and Loss under the Agreement have substantial economic
effect (or be consistent with the Partners’ interests in the Partnership in the
case of the allocation of losses attributable to nonrecourse debt) within the
meaning of Section 704(b) of the Code as interpreted by the Regulations
promulgated pursuant thereto. Article V and other relevant provisions of this
Agreement shall be interpreted in a manner consistent with such intent.
ARTICLE VI
RIGHTS, OBLIGATIONS AND
POWERS OF THE GENERAL PARTNER
     6.01 MANAGEMENT OF THE PARTNERSHIP.
     (a) Except as otherwise expressly provided in this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business of the Partnership for the purposes herein stated, and shall make
all decisions affecting the business and assets of the Partnership. Subject to
the restrictions specifically contained in this Agreement, the powers of the
General Partner shall include, without limitation, the authority to take the
following actions on behalf of the Partnership:
     (i) to acquire, purchase, own, operate, lease and dispose of any real
property and any other property or assets including, but not limited to, notes
and mortgages that the General Partner determines are necessary or appropriate
in the business of the Partnership;
     (ii) to construct buildings and make other improvements on the properties
owned or leased by the Partnership;
     (iii) to authorize, issue, sell, redeem or otherwise purchase any
Partnership Interests or any securities (including secured and unsecured debt
obligations of the Partnership, debt obligations of the Partnership convertible
into any class or series of Partnership Interests, or options, rights, warrants
or appreciation rights relating to any Partnership Interests) of the
Partnership;
     (iv) to borrow or lend money for the Partnership, issue or receive
evidences of indebtedness in connection therewith, refinance, increase the
amount of, modify, amend or change the terms of, or extend the time for the
payment of, any such indebtedness, and secure indebtedness by mortgage, deed of
trust, pledge or other lien on the Partnership’s assets;
     (v) to pay, either directly or by reimbursement, for all operating costs
and general administrative expenses of the Partnership to third parties or to
the General Partner or its Affiliates;
     (vi) to guarantee or become a co-maker of indebtedness of any Subsidiary of
the Company or the Partnership, refinance, increase the amount of, modify, amend
or change the terms of, or extend the time for the payment of, any such
guarantee or indebtedness, and secure such guarantee or indebtedness by
mortgage, deed of trust, pledge or other lien on the Partnership’s assets;

22



--------------------------------------------------------------------------------



 



     (vii) to use assets of the Partnership (including, without limitation, cash
on hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all operating costs
and general and administrative expenses of the General Partner, the Company, the
Partnership or any Subsidiary of any of them as set forth in this Agreement;
     (viii) to lease all or any portion of any of the Partnership’s assets,
whether or not the terms of such leases extend beyond the termination date of
the Partnership and whether or not any portion of the Partnership’s assets so
leased are to be occupied by the lessee, or, in turn, subleased in whole or in
part to others, for such consideration and on such terms as the General Partner
may determine;
     (ix) to prosecute, defend, arbitrate or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership or the Partnership’s assets;
     (x) to file applications, communicate and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;
     (xi) to make or revoke any election permitted or required of the
Partnership by any taxing authority;
     (xii) to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;
     (xiii) to determine whether or not to apply any insurance proceeds for any
property to the restoration of such property or to distribute the same;
     (xiv) to establish one or more divisions of the Partnership, to hire and
dismiss employees of the Partnership or any division of the Partnership, and to
retain legal counsel, accountants, consultants, real estate brokers and such
other persons as the General Partner may deem necessary or appropriate in
connection with the Partnership business and to pay therefor such reasonable
remuneration as the General Partner may deem reasonable and proper;
     (xv) to retain other services of any kind or nature in connection with the
Partnership business, and to pay therefor such remuneration as the General
Partner may deem reasonable and proper;
     (xvi) to negotiate and conclude agreements on behalf of the Partnership
with respect to any of the rights, powers and authority conferred upon the
General Partner;

23



--------------------------------------------------------------------------------



 



     (xvii) to maintain accurate accounting records and to file promptly all
federal, state and local income tax returns on behalf of the Partnership;
     (xviii) to distribute Partnership cash or other Partnership assets in
accordance with this Agreement;
     (xix) to form or acquire an interest in, and contribute property to, any
further limited or general partnerships, joint ventures or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the contributions of property to, its Subsidiaries and any
other Person in which it has an equity interest from time to time);
     (xx) to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities or any other valid Partnership purpose;
     (xxi) to merge, consolidate or combine the Partnership with or into another
person;
     (xxii) to do any and all acts and things necessary or prudent to ensure
that the Partnership will not be classified as a “publicly traded partnership”
taxable as a corporation under Section 7704 of the Code; and
     (xxiii) to take such other action, execute, acknowledge, swear to or
deliver such other documents and instruments, and perform any and all other acts
that the General Partner deems necessary or appropriate for the formation,
continuation and conduct of the business and affairs of the Partnership
(including, without limitation, all actions consistent with allowing the Company
at all times to qualify as a REIT unless the Company voluntarily terminates its
REIT status) and to possess and enjoy all of the rights and powers of a general
partner as provided by the Act.
Except as otherwise provided herein, each of the Limited Partners agrees that
the General Partner is authorized to execute, deliver and perform the above
mentioned agreements and transactions on behalf of the Partnership without any
further act, approval or vote of the Partners, notwithstanding any other
provision of this Agreement, the Act or any applicable law. The execution,
delivery and performance by the General Partner of the above mentioned
agreements and transactions shall not constitute a breach of any duty under this
Agreement or implied in law or equity.
(b) Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
Partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to authorize or require the
General Partner, in its capacity as such, to expend its individual funds for
payment to third parties or to undertake any individual liability or obligation
on behalf of the Partnership, and neither the General Partner nor any Limited
Partner shall have any obligation to contribute to the capital of the
Partnership or otherwise provide funds to enable the Partnership to fund its
obligations under this section, except to the extent otherwise expressly agreed
to by such Partner and the Partnership.

24



--------------------------------------------------------------------------------



 



     6.02 DELEGATION OF AUTHORITY. The General Partner may delegate any or all
of its powers, rights and obligations hereunder to any Person that the General
Partner may from time to time determine, including, without limitation, the
officers and employees of the Partnership, the General Partner, the Company and
any Subsidiary of the Company and may further appoint, employ, contract or
otherwise deal with any Person for the transaction of the business of the
Partnership, which Person may, under supervision of the General Partner, perform
any acts or services for the Partnership as the General Partner may approve.
Without limiting the generality of the foregoing, the following officers of the
Partnership, who, subject to the general supervision and control of the General
Partner, may exercise the rights and powers of the General Partner to manage the
day-to-day operations of the Partnership: Chief Executive Officer, President,
one or more Vice Presidents, Chief Financial Officer, Chief Operations Officer,
Secretary and Treasurer.
     6.03 INDEMNIFICATION AND EXCULPATION OF INDEMNITEES.
     (a) The Partnership shall indemnify an Indemnitee from and against any and
all losses, claims, damages, liabilities, joint or several, expenses (including
reasonable legal fees and expenses), judgments, fines, settlements, and other
amounts arising from any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, that relate to the operations
of the Partnership as set forth in this Agreement in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, unless it is
established that: (i) the act or omission of the Indemnitee was material to the
matter giving rise to the proceeding and either was committed in bad faith or
was the result of active and deliberate dishonesty; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or
(iii) in the case of any criminal proceeding, the Indemnitee had reasonable
cause to believe that the act or omission was unlawful. The termination of any
proceeding by judgment, order or settlement does not create a presumption that
the Indemnitee did not meet the requisite standard of conduct set forth in this
Section 6.03(a). The termination of any proceeding by conviction or upon a plea
of nolo contendere or its equivalent, or an entry of an order of probation prior
to judgment, creates a rebuttable presumption that the Indemnitee acted in a
manner contrary to that specified in this Section 6.03(a). Any indemnification
pursuant to this Section 6.03 shall be made only out of the assets of the
Partnership.
     (b) The Partnership shall reimburse an Indemnitee for reasonable expenses
incurred by an Indemnitee who is a party to a proceeding in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.03 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.
     (c) The indemnification provided by this Section 6.03 shall be in addition
to any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.
     (d) The Partnership may, but shall not be obligated to, purchase and
maintain insurance, on behalf of the Indemnitees and such other Persons as the
General Partner shall determine, against any liability that may be asserted
against or expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless

25



--------------------------------------------------------------------------------



 



of whether the Partnership would have the power to indemnify such Person against
such liability under the provisions of this Agreement.
     (e) For purposes of this Section 6.03, the Partnership shall be deemed to
have requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of this Section 6.03; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
that is not opposed to the best interests of the Partnership.
     (f) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
     (g) An Indemnitee shall not be denied indemnification in whole or in part
under this Section 6.03 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.
     (h) The provisions of this Section 6.03 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
     (i) Any amendment, modification or repeal of this Section 6.03 or any
provision hereof shall be prospective only and shall not in any way affect the
indemnification of an Indemnitee by the Partnership under this Section 6.03 as
in effect immediately prior to such amendment, modification or repeal with
respect to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when claims relating to such matters may
arise or be asserted.
     (j) If and to the extent any reimbursements to the General Partner pursuant
to this section constitute gross income of the General Partner (as opposed to
the repayment of advances made by the General Partner on behalf of the
Partnership) such amounts shall constitute guaranteed payments within the
meaning of Section 707(c) of the Code, shall be treated consistently therewith
by the Partnership and all Partners, and shall not be treated as distributions
for purposes of computing the Partners’ Capital Accounts.
     6.04 LIABILITY OF THE GENERAL PARTNER.
     (a) Notwithstanding anything to the contrary set forth in this Agreement,
none of the General Partner, the Company, nor any of their directors, officers,
agents or employees shall be liable for monetary damages to the Partnership or
any Partners for losses sustained or liabilities incurred or benefits not
derived as a result of errors in judgment or mistakes of fact or law or of any
act or omission if the General Partner acted in good faith. The General Partner
shall not be in breach of any duty that the General Partner may owe to the
Limited Partners or the Partnership or any other Persons under

26



--------------------------------------------------------------------------------



 



this Agreement or of any duty stated or implied by law or equity provided the
General Partner, acting in good faith, abides by the terms of this Agreement.
     (b) The Limited Partners expressly acknowledge that the General Partner is
acting on behalf of the Partnership and the Company’s stockholders collectively,
that the General Partner is under no obligation to consider the separate
interests of the Limited Partners (including, without limitation, the tax
consequences to Limited Partners or the tax consequences to some, but not all,
of the Limited Partners) in deciding whether to cause the Partnership to take
(or decline to take) any actions. In the event of a conflict between the
interests of the stockholders of the Company on one hand and the Limited
Partners on the other, the General Partner shall endeavor in good faith to
resolve the conflict in a manner not adverse to either the stockholders of the
Company or the Limited Partners; provided, however, that for so long as the
Company owns a controlling interest in the Partnership, any such conflict that
the General Partner, in its sole and absolute discretion, determines cannot be
resolved in a manner not adverse to either the stockholders of the Company or
the Limited Partners shall be resolved in favor of the stockholders of the
Company. The General Partner shall not be liable for monetary damages for losses
sustained, liabilities incurred or benefits not derived by Limited Partners in
connection with such decisions.
     (c) Subject to its obligations and duties as General Partner set forth in
Section 6.01 hereof, the General Partner may exercise any of the powers granted
to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.
     (d) Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the Company to continue to
qualify as a REIT or (ii) to prevent the Company from incurring any taxes under
Section 857, Section 4981, or any other provision of the Code, is expressly
authorized under this Agreement and is deemed approved by all of the Limited
Partners.
     (e) Any amendment, modification or repeal of this Section 6.04 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s or any of its officer’s, director’s,
agent’s or employee’s liability to the Partnership and the Limited Partners
under this Section 6.04 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when claims relating to such matters may arise or be
asserted.
     6.05 PARTNERSHIP OBLIGATIONS.
     (a) Except as provided in this Section 6.05 and elsewhere in this Agreement
(including the provisions of Articles V and VI regarding distributions, payments
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.

27



--------------------------------------------------------------------------------



 



     (b) All Administrative Expenses shall be obligations of the Partnership,
and each of the General Partner and the Company shall be entitled to
reimbursement by the Partnership for any expenditure (including Administrative
Expenses) incurred by it on behalf of the Partnership that shall be made other
than out of the funds of the Partnership.
     6.06 OUTSIDE ACTIVITIES. Subject to Section 6.08 hereof, the Articles of
Incorporation and any agreements entered into by the General Partner, the
Company or any of their respective Affiliates with the Partnership, any
Subsidiary or any officer, director, employee, agent, trustee, Affiliate or
stockholder of the Company, the General Partner and the Company shall be
entitled to and may have business interests and engage in business activities in
addition to those relating to the Partnership, including business interests and
activities substantially similar or identical to those of the Partnership. None
of the Partnership, the Limited Partners nor any other Person shall have any
rights by virtue of this Agreement or the partnership relationship established
hereby in any such business ventures, interests or activities, and the General
Partner and the Company shall have no obligation pursuant to this Agreement to
offer any interest in any such business ventures, interests and activities to
the Partnership or any Limited Partner, even if such opportunity is of a
character that, if presented to the Partnership or any Limited Partner, could be
taken by such Person.
     6.07 AFFILIATES; SUBSIDIARIES; JOINT VENTURES.
     (a) Any Affiliate of the General Partner may be employed or retained by the
Partnership and may otherwise deal with the Partnership (whether as a buyer,
lessor, lessee, manager, furnisher of goods or services, broker, agent, lender
or otherwise) and may receive from the Partnership any compensation, price or
other payment therefor that the General Partner determines to be fair and
reasonable.
     (b) The Partnership may lend or contribute to its Subsidiaries or other
Persons in which it has an equity investment, and such Persons may borrow funds
from the Partnership, on terms and conditions established in the sole and
absolute discretion of the General Partner. The foregoing authority shall not
create any right or benefit in favor of any Subsidiary or any other Person.
     (c) The Partnership may transfer assets to joint ventures, other
partnerships, corporations or other business entities in which it is or thereby
becomes a participant upon such terms and subject to such conditions as the
General Partner deems are consistent with this Agreement and applicable law.
     6.08 GENERAL PARTNER ACTIVITIES. The General Partner and the Company agree
that, generally, all business activities of the General Partner and the Company,
including activities pertaining to the acquisition, development or ownership of
a healthcare property or other property, shall be conducted through the
Partnership or one or more Subsidiaries of the Partnership; provided, however,
that the General Partner or the Company may make a direct acquisition or
undertake a business activity directly if such acquisition is made in connection
with the issuance of Additional Securities and direct acquisition and issuance
or the business activity has been approved by a majority of the Board Directors.
     6.09 TITLE TO PARTNERSHIP ASSETS. Title to Partnership assets, whether
real, personal or mixed and whether tangible or intangible, shall be deemed to
be owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership

28



--------------------------------------------------------------------------------



 



interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner. The General Partner hereby declares
and warrants that any Partnership assets for which legal title is held in the
name of the General Partner or any nominee or Affiliate of the General Partner
shall be held by the General Partner for the use and benefit of the Partnership
in accordance with the provisions of this Agreement; provided, however, that the
General Partner shall use its best efforts to cause beneficial and record title
to such assets to be vested in the Partnership as soon as reasonably
practicable. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.
     6.10 REDEMPTION OF COMPANY PARTNERSHIP UNITS. In the event the Company
redeems or repurchases any REIT Shares, then the General Partner shall cause the
Partnership to purchase from the Company a number of Partnership Units as
determined based on the application of the Conversion Factor on substantially
the same terms that the Company redeemed such REIT Shares. Moreover, if the
Company makes a cash tender offer or other offer to acquire REIT Shares, then
the General Partner shall cause the Partnership to make a corresponding offer to
the Company to acquire an equal number of Partnership Units held by the Company.
In the event any REIT Shares are exchanged by the Company pursuant to such
offer, the Partnership shall redeem an equivalent number of the Company’s
Partnership Units for an equivalent purchase price based on the application of
the Conversion Factor.
ARTICLE VII
CHANGES IN THE COMPANY OR THE GENERAL PARTNER
     7.01 TRANSFER OF THE GENERAL PARTNER’S PARTNERSHIP INTEREST.
     (a) Except as provided in Section 4.02 or Section 6.10 hereof, neither the
General Partner nor the Company shall transfer all or any portion of its
Partnership Interest and the General Partner shall not withdraw as General
Partner except as provided in or in connection with a transaction contemplated
by Section 7.01(c), (d) or (e).
     (b) The General Partner agrees that its Percentage Interest will at all
times be in the aggregate at least 1%.
     (c) Except as otherwise provided in Section 7.01(d) hereof, the Company
shall not engage in any merger, consolidation or other combination with or into
another Person or sale of all or substantially all of its assets (other than in
connection with a change in the Company’s state of incorporation or
organizational form), in each case that results in a change of control of the
Company (a “Transaction”), unless at least one of the following conditions is
met:
     (i) the consent of the holders of Common Units (other than the General
Partner, the Company or any Subsidiary of either of them) holding more than 50%
of the percentage interests of the holders of Common Units (other than those
held by the General Partner or any Subsidiary) is obtained; or

29



--------------------------------------------------------------------------------



 



     (ii) as a result of such Transaction all holders of Common Units will
receive, or have the right to elect to receive, for each Common Unit an amount
of cash, securities or other property equal in value to the product of the
Conversion Factor and the greatest amount of cash, securities or other property
paid in the Transaction to a holder of one REIT Share in consideration of one
REIT Share, provided that if, in connection with the Transaction, a purchase,
tender or exchange offer (“Offer”) shall have been made to and accepted by the
holders of more than 50% of the outstanding REIT Shares, each holder of
Partnership Units shall be given the option to exchange its Partnership Units
for the greatest amount of cash, securities or other property that a Limited
Partner would have received had it (A) exercised its Redemption Right and
(B) sold, tendered or exchanged pursuant to the Offer the REIT Shares received
upon exercise of the Redemption Right immediately prior to the expiration of the
Offer; or
     (iii) the General Partner or the Company is the surviving entity in the
Transaction and either (A) the holders of REIT Shares do not receive cash,
securities or other property in the Transaction or (B) all holders of Common
Units (other than the General Partner or any Subsidiary) receive for each Common
Unit an amount of cash, securities or other property having a value (expressed
as an amount per REIT Share) that is no less than the product of the Conversion
Factor and the greatest amount of cash, securities or other property (expressed
as an amount per REIT Share) received in the Transaction by any holder of REIT
Shares.
     (d) Notwithstanding Section 7.01(c), the General Partner or the Company may
merge with or into or consolidate with another entity if immediately after such
merger or consolidation (i) substantially all of the assets of the successor or
surviving entity (the “Survivor”), other than Partnership Units held by the
General Partner or the Company, are contributed, directly or indirectly, to the
Partnership as a Capital Contribution in exchange for Partnership Units with a
fair market value equal to the value of the assets so contributed as determined
by the Survivor in good faith and (ii) the Survivor expressly agrees to assume
all obligations of the General Partner and the Company hereunder. Upon such
contribution and assumption, the Survivor shall have the right and duty to amend
this Agreement as set forth in this Section 7.01(d). The Survivor shall in good
faith arrive at a new method for the calculation of the Cash Amount, the REIT
Shares Amount and Conversion Factor for a Partnership Unit after any such merger
or consolidation so as to approximate the existing method for such calculation
as closely as reasonably possible. Such calculation shall take into account,
among other things, the kind and amount of securities, cash and other property
that was receivable upon such merger or consolidation by a holder of REIT Shares
or options, warrants or other rights relating thereto, and which a holder of
Partnership Units could have acquired had such Partnership Units been exchanged
immediately prior to such merger or consolidation. Such amendment to this
Agreement shall provide for adjustment to such method of calculation, which
shall be as nearly equivalent as may be practicable to the adjustments provided
for with respect to the Conversion Factor. The Survivor also shall in good faith
modify the definition of REIT Shares and make such amendments to Section 8.04
hereof so as to approximate the existing rights and obligations set forth in
Section 8.04 as closely as reasonably possible. The above provisions of this
Section 7.01(d) shall similarly apply to successive mergers or consolidations
permitted hereunder.

30



--------------------------------------------------------------------------------



 



     (e) Notwithstanding anything in this Article VII,
     (i) the General Partner may transfer all or any portion of its General
Partnership Interest to (A) the Company or (B) any direct or indirect Subsidiary
of the Company and, following a transfer of all of its General Partnership
Interest, may withdraw as General Partner; and
     (ii) the General Partner or the Company may engage in a transaction
required by law or by the rules of any national securities exchange on which the
REIT Shares are listed.
     7.02 ADMISSION OF A SUBSTITUTE OR ADDITIONAL GENERAL PARTNER. A Person
shall be admitted as a substitute or additional General Partner of the
Partnership only if the following terms and conditions are satisfied:
     (a) the Person to be admitted as a substitute or additional General Partner
shall have accepted and agreed to be bound by all the terms and provisions of
this Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, and a certificate evidencing the admission
of such Person as a General Partner shall have been filed for recordation and
all other actions required by Section 2.06 hereof in connection with such
admission shall have been performed;
     (b) if the Person to be admitted as a substitute or additional General
Partner is a corporation or a partnership, it shall have provided the
Partnership with evidence satisfactory to counsel for the Partnership of such
Person’s authority to become a General Partner and to be bound by the terms and
provisions of this Agreement; and
     (c) counsel for the Partnership shall have rendered an opinion (relying on
such opinions from other counsel as may be necessary) that the admission of the
Person to be admitted as a substitute or additional General Partner is in
conformity with the Act, that none of the actions taken in connection with the
admission of such Person as a substitute or additional General Partner will
cause (i) the Partnership to be classified other than as a partnership for
federal income tax purposes, or (ii) the loss of any Limited Partner’s limited
liability.
     7.03 EFFECT OF BANKRUPTCY, WITHDRAWAL, DEATH OR DISSOLUTION OF A GENERAL
PARTNER.
     (a) Upon the occurrence of an Event of Bankruptcy as to a General Partner
or the death, withdrawal, removal or dissolution of a General Partner (except
that, if a General Partner is on the date of such occurrence a partnership, the
withdrawal, death, dissolution, Event of Bankruptcy as to, or removal of a
partner in, such partnership shall be deemed not to be a dissolution of such
General Partner if the business of such General Partner is continued by the
remaining partner or partners), the Partnership shall be dissolved and
terminated unless the Partnership is continued pursuant to Section 7.03(b)
hereof. The merger of a General Partner with or into any entity that is admitted
as a substitute or successor General Partner pursuant to Section 7.02 hereof
shall not be deemed to be the withdrawal, dissolution or removal of the General
Partner.

31



--------------------------------------------------------------------------------



 



     (b) Following the occurrence of an Event of Bankruptcy as to a General
Partner or the death, withdrawal, removal or dissolution of a General Partner
(except that, if a General Partner is on the date of such occurrence a
partnership, the withdrawal, death, dissolution, Event of Bankruptcy as to, or
removal of a partner in, such partnership shall be deemed not to be a
dissolution of such General Partner if the business of such General Partner is
continued by the remaining partner or partners), the Limited Partners, within 90
days after such occurrence, may elect to continue the business of the
Partnership for the balance of the term specified in Section 2.04 hereof by
selecting, subject to Section 7.02 hereof and any other provisions of this
Agreement, a substitute General Partner by consent of a majority in interest of
the Limited Partners. If the Limited Partners elect to continue the business of
the Partnership and admit a substitute General Partner, the relationship with
the Partners and of any Person who has acquired an interest of a Partner in the
Partnership shall be governed by this Agreement.
     7.04 REMOVAL OF A GENERAL PARTNER.
     (a) If on the date of an occurrence of an Event of Bankruptcy as to, or the
dissolution of, a General Partner, such General Partner is a partnership, the
withdrawal, death, dissolution, Event of Bankruptcy as to or removal of a
partner in such partnership shall be deemed not to be a dissolution of the
General Partner if the business of such General Partner is continued by the
remaining partner or partners. The Limited Partners may not remove the General
Partner, with or without cause.
     (b) If a General Partner has been removed pursuant to Section 7.03 and the
Partnership is continued pursuant to Section 7.03 hereof, such General Partner
shall promptly transfer and assign its General Partnership Interest in the
Partnership to the substitute General Partner approved by a majority in interest
of the Limited Partners in accordance with Section 7.03(b) hereof and otherwise
admitted to the Partnership in accordance with Section 7.02 hereof. At the time
of assignment, the removed General Partner shall be entitled to receive from the
substitute General Partner the fair market value of the General Partnership
Interest of such removed General Partner as reduced by any damages caused to the
Partnership by such General Partner. Such fair market value shall be determined
by an appraiser mutually agreed upon by the General Partner and a majority in
interest of the Limited Partners (excluding the Company) within 10 days
following the removal of the General Partner. In the event that the parties are
unable to agree upon an appraiser, the removed General Partner and a majority in
interest of the Limited Partners (excluding the Company) each shall select an
appraiser. Each such appraiser shall complete an appraisal of the fair market
value of the removed General Partner’s General Partnership Interest within
30 days of the General Partner’s removal, and the fair market value of the
removed General Partner’s General Partnership Interest shall be the average of
the two appraisals; provided, however, that if the higher appraisal exceeds the
lower appraisal by more than 20% of the amount of the lower appraisal, the two
appraisers, no later than 40 days after the removal of the General Partner,
shall select a third appraiser who shall complete an appraisal of the fair
market value of the removed General Partner’s General Partnership Interest no
later than 60 days after the removal of the General Partner. In such case, the
fair market value of the removed General Partner’s

32



--------------------------------------------------------------------------------



 



General Partnership Interest shall be the average of the two appraisals closest
in value. The cost of all such appraisals shall be borne by the Partnership.
     (c) The General Partnership Interest of a removed General Partner, during
the time after removal until transfer under Section 7.04(b), shall be converted
to that of a special Limited Partner; provided, however, such removed General
Partner shall not have any rights to participate in the management and affairs
of the Partnership, and shall not be entitled to any portion of the income,
expense, profit, gain or loss allocations or cash distributions allocable or
payable, as the case may be, to the Limited Partners. Instead, such removed
General Partner shall receive and be entitled only to retain distributions or
allocations of such items that it would have been entitled to receive in its
capacity as General Partner, until the transfer is effective pursuant to
Section 7.04(b).
     (d) All Partners shall have given and hereby do give such consents, shall
take such actions and shall execute such documents as shall be legally necessary
and sufficient to effect all the foregoing provisions of this Section.
ARTICLE VIII
RIGHTS AND OBLIGATIONS
OF THE LIMITED PARTNERS
     8.01 MANAGEMENT OF THE PARTNERSHIP. The Limited Partners shall not
participate in the management or control of Partnership business nor shall they
transact any business for the Partnership, nor shall they have the power to sign
for or bind the Partnership, such powers being vested solely and exclusively in
the General Partner.
     8.02 POWER OF ATTORNEY. Subject to Section 8.03, each Limited Partner
hereby irrevocably appoints the General Partner its true and lawful
attorney-in-fact, who may act for each Limited Partner and in its name, place
and stead, and for its use and benefit, to sign, acknowledge, swear to, deliver,
file or record, at the appropriate public offices, any and all documents,
certificates and instruments as may be deemed necessary or desirable by the
General Partner to carry out fully the provisions of this Agreement and the Act
in accordance with their terms, including amendments hereto, which power of
attorney is coupled with an interest and shall survive the death, dissolution or
legal incapacity of the Limited Partner, or the transfer by the Limited Partner
of any part or all of its Partnership Interest.
     8.03 LIMITATION ON LIABILITY OF LIMITED PARTNERS. No Limited Partner shall
be liable for any debts, liabilities, contracts or obligations of the
Partnership. A Limited Partner shall be liable to the Partnership only to make
payments of its Capital Contribution, if any, as and when due hereunder. After
its Capital Contribution is fully paid, no Limited Partner shall, except as
otherwise required by the Act, be required to make any further Capital
Contributions or other payments or lend any funds to the Partnership.
     8.04 REDEMPTION RIGHT.
     (a) Subject to Sections 8.04(b), 8.04(c), 8.04(d), 8.04(e) and 8.04(f) and
the provisions of any agreements between the Partnership and one or more Limited
Partners with respect to Partnership Units held by them, each Limited Partner,
other than the Company, shall have the right (the “Redemption Right”) to require
the Partnership to redeem on a Specified Redemption Date all or a portion of the
Partnership Units held by

33



--------------------------------------------------------------------------------



 



such Limited Partner at a redemption price equal to and in the form of the
Redemption Amount to be paid by the Partnership, provided that such Partnership
Units shall have been outstanding for at least one year, and subject to any
restriction agreed to in writing between the Redeeming Limited Partner and the
General Partner or the Partnership. The Redemption Right shall be exercised
pursuant to a Notice of Redemption delivered to the Partnership (with a copy to
the Company) by the Limited Partner who is exercising the Redemption Right (the
“Redeeming Limited Partner”); provided, further, that the Partnership shall, in
its sole and absolute discretion, have the option to deliver either the Cash
Amount or the REIT Shares Amount; provided, further, that the Partnership shall
not be obligated to satisfy such Redemption Right if the Company elects to
purchase the Partnership Units subject to the Notice of Redemption; and
provided, further, that no Limited Partner may deliver more than two Notices of
Redemption during each calendar year. Subject to the immediately succeeding
sentence, a Limited Partner may not, without the consent of the General Partner,
exercise the Redemption Right for less than 1,000 Partnership Units. If a
Limited Partner holds less than 1,000 Partnership Units, such Limited Partner
may, without the consent of the General Partner, exercise the Redemption Right
for all of the Partnership Units held by such Partner. The Redeeming Limited
Partner shall have no right, with respect to any Partnership Units so redeemed,
to receive any distribution paid with respect to Partnership Units if the record
date for such distribution is on or after the Specified Redemption Date. LTIP
Unit Limited Partners shall not be entitled to redeem their LTIP Units provided
for in Section 8.04 of this Agreement, unless and until such LTIP Units have
been converted into Common Units. Notwithstanding the foregoing, and except as
otherwise permitted by the award, plan or other agreement pursuant to which an
LTIP Unit was issued, the right to redeem shall not be exercisable with respect
to any Common Unit issued upon conversion of an LTIP Unit until two years after
the date on which the LTIP Unit was issued, provided however, that the foregoing
restriction shall not apply if the right to redeem is exercised by an LTIP Unit
holder in connection with a transaction that falls within the definition of a
“change of control” under the agreement or agreements pursuant to which the LTIP
Units were issued to such holder.
     (b) Notwithstanding the provisions of Section 8.04(a), a Limited Partner
that exercises the Redemption Right shall be deemed to have offered to sell the
Partnership Units described in the Notice of Redemption to the Company, and the
Company may, in its sole and absolute discretion, elect to purchase directly and
acquire such Partnership Units by paying to the Redeeming Limited Partner either
the Cash Amount or the REIT Shares Amount, as elected by the Company (in its
sole and absolute discretion), on the Specified Redemption Date, whereupon the
Company shall acquire the Partnership Units offered for redemption by the
Redeeming Limited Partner and shall be treated for all purposes of this
Agreement as the owner of such Partnership Units. If the Company shall elect to
exercise its right to purchase Partnership Units under this Section 8.04(b) with
respect to a Notice of Redemption, it shall so notify the Redeeming Limited
Partner within five Business Days after the receipt by the Company of such
Notice of Redemption. In the event the Company shall exercise its right to
purchase Partnership Units with respect to the exercise of a Redemption Right,
the Partnership shall have no obligation to pay any amount to the Redeeming
Limited Partner with respect to such Redeeming Limited Partner’s exercise of
such Redemption Right, and each of the Redeeming Limited Partner, the
Partnership and the Company shall treat the transaction between the Company and
the Redeeming Limited Partner for federal income tax purposes as a sale of the
Redeeming Limited Partner’s Partnership Units to the Company. Each Redeeming
Limited Partner agrees to execute such documents as the Company may

34



--------------------------------------------------------------------------------



 



reasonably require in connection with the issuance of REIT Shares upon exercise
of the Redemption Right.
     (c) Notwithstanding the provisions of Section 8.04(a) and 8.04(b), a
Limited Partner shall not be entitled to exercise the Redemption Right if the
delivery of REIT Shares to such Partner on the Specified Redemption Date by the
Company pursuant to Section 8.04(b) (regardless of whether or not the Company
would in fact exercise its rights under Section 8.04(b)) would (i) result in
such Partner or any other person owning, directly or indirectly, REIT Shares in
excess of the Ownership Limitation (as defined in the Articles of Incorporation)
and calculated in accordance therewith, except as provided in the Articles of
Incorporation, (ii) result in REIT Shares being owned by fewer than 100 persons
(determined without reference to any rules of attribution), (iii) result in the
Company being “closely held” within the meaning of Section 856(h) of the Code,
(iv) cause the Company to own, directly or constructively, 10% or more of the
ownership interests in a tenant of the Company’s, the Partnership’s or a
Subsidiary Partnership’s real property, within the meaning of
Section 856(d)(2)(B) of the Code, or (v) cause the acquisition of REIT Shares by
such Partner to be “integrated” with any other distribution of REIT Shares for
purposes of complying with the registration provisions of the Securities Act of
1933, as amended (the “Securities Act”). The General Partner, in its sole and
absolute discretion, may waive the restriction on redemption set forth in this
Section 8.04(c).
The consummation of any redemption in exchange for REIT Shares shall be subject
to the expiration or termination of any waiting period under applicable law.
     (d) Any Cash Amount to be paid to a Redeeming Limited Partner pursuant to
this Section 8.04 shall be paid on the Specified Redemption Date; provided,
however, that the General Partner may elect to cause the Specified Redemption
Date to be delayed for up to an additional 90 days to the extent required for
the Company to cause additional REIT Shares to be issued to provide financing to
be used to make such payment of the Cash Amount. Notwithstanding the foregoing,
the General Partner agrees to use its best efforts to cause the closing of the
acquisition of redeemed Partnership Units hereunder to occur as quickly as
reasonably possible.
     (e) Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law that apply
upon a Redeeming Limited Partner’s exercise of the Redemption Right. If a
Redeeming Limited Partner believes that it is exempt from such withholding upon
the exercise of the Redemption Right, such Partner must furnish the General
Partner with a FIRPTA Certificate in the form attached hereto as Exhibit C. If
the Partnership, the Company or the General Partner is required to withhold and
pay over to any taxing authority any amount upon a Redeeming Limited Partner’s
exercise of the Redemption Right and if the Redemption Amount equals or exceeds
the Withheld Amount, the Withheld Amount shall be treated as an amount received
by such Partner in redemption of its Partnership Units. If, however, the
Redemption Amount is less than the Withheld Amount, the Redeeming Limited
Partner shall not receive any portion of the Redemption Amount, the Redemption
Amount shall be treated as an amount received by such Partner in redemption of
its Partnership Units, and the Partner shall contribute the excess of the
Withheld Amount over the Redemption

35



--------------------------------------------------------------------------------



 



Amount to the Partnership before the Partnership is required to pay over such
excess to a taxing authority.
     (f) Notwithstanding any other provision of this Agreement, the General
Partner shall place appropriate restrictions on the ability of the Limited
Partners to exercise their Redemption Rights as and if deemed necessary to
ensure that there is not a material risk that the Partnership will be treated as
a “publicly traded partnership” taxable as a corporation under section 7704 of
the Code. If and when the General Partner determines that imposing such
restrictions is necessary, the General Partner shall give prompt written notice
thereof (a “Restriction Notice”) to each of the Limited Partners, which notice
shall be accompanied by a copy of an opinion of counsel to the Partnership to
the effect that such restrictions should be imposed to ensure that there is not
a material risk of the Partnership being treated as a “publicly traded
partnership” under section 7704 of the Code.
ARTICLE IX
TRANSFERS OF PARTNERSHIP INTERESTS
     9.01 PURCHASE FOR INVESTMENT.
     (a) Each Limited Partner hereby represents and warrants to the General
Partner and to the Partnership that (i) the acquisition of its Partnership
Interests and Partnership Units is made as a principal for its account for
investment purposes only and not with a view to the resale or distribution of
such Partnership Interest or Partnership Units, (ii) the Limited Partner
understands and agrees that its acquisition of Partnership Interests and
Partnership Units are being made in reliance on an exemption from registration
under the Securities Act, and (iii) the Limited Partner is an “accredited
investor” as that term may be defined pursuant to the rules and regulations of
the Securities and Exchange Commission from time to time.
     (b) Subject to the provisions of Section 9.02, each Limited Partner agrees
that it will not sell, assign or otherwise transfer his Partnership Interest or
Partnership Units or any fraction thereof, whether voluntarily or by operation
of law or at judicial sale or otherwise, to any Person who does not make the
representations and warranties to the General Partner and the Partnership set
forth in Section 9.01(a) above.
     9.02 RESTRICTIONS ON TRANSFER OF PARTNERSHIP INTERESTS.
     (a) Subject to the provisions of Sections 9.02(b), (c) and (d), no Limited
Partner may offer, sell, assign, hypothecate, pledge or otherwise transfer all
or any portion of his Partnership Interest or Partnership Units, or any of such
Limited Partner’s economic rights as a Limited Partner, whether voluntarily or
by operation of law or at judicial sale or otherwise (collectively, a
“Transfer”) without the consent of the General Partner, which consent may be
granted or withheld in its sole and absolute discretion. Any such purported
transfer undertaken without such consent shall be considered to be null and void
ab initio and shall not be given effect. The General Partner may require, as a
condition of any Transfer to which it consents, that the transferor assume all
costs incurred by the Partnership in connection therewith.

36



--------------------------------------------------------------------------------



 



     (b) No Limited Partner may withdraw from the Partnership other than as a
result of a permitted Transfer (i.e., a Transfer consented to as contemplated by
clause (a) above or clause (c) below or a Transfer pursuant to Section 9.05
below) of all of his Partnership Units pursuant to this Article IX or pursuant
to a redemption of all of his Partnership Units pursuant to Section 8.04. Upon
the permitted Transfer or redemption of all of a Limited Partner’s Partnership
Units, such Limited Partner shall cease to be a Limited Partner.
     (c) Subject to Sections 9.02(d) and (e) below, a Limited Partner may
Transfer, with the consent of the General Partner, all or a portion of his
Partnership Units to (i) a parent or parent’s spouse, natural or adopted
descendant or descendants, spouse of such descendant, or brother or sister, or a
trust created by such Limited Partner for the benefit of such Limited Partner
and/or any such person(s), of which trust such Limited Partner or any such
person(s) is a trustee, (ii) a corporation, partnership or limited liability
company controlled by a Person or Persons named in (i) above or (iii) if the
Limited Partner is an entity, its beneficial owners.
     (d) No Limited Partner may effect a Transfer of its Partnership Interest or
Partnership Units, in whole or in part, if, in the opinion of legal counsel for
the Partnership, such proposed Transfer would require the registration of the
Partnership Interest or Partnership Units under the Securities Act or would
otherwise violate any applicable federal or state securities or blue sky law
(including investment suitability standards).
     (e) No Transfer by a Limited Partner of its Partnership Interest or
Partnership Units, in whole or in part, may be made to any Person if (i) in the
opinion of legal counsel for the Partnership, the transfer could reasonably be
expected to result in a material risk of the Partnership’s being treated as a
publicly traded partnership taxable as a corporation or an association taxable
as a corporation (other than a qualified REIT subsidiary within the meaning of
Section 856(i) of the Code) or (ii) in the opinion of legal counsel for the
Partnership, it could reasonably be expected to adversely affect the ability of
the Company to continue to qualify as a REIT or subject the Company to any
additional taxes under Section 857 or Section 4981 of the Code.
     (f) Any purported Transfer in contravention of any of the provisions of
this Article IX shall be void ab initio and ineffectual and shall not be binding
upon, or recognized by, the General Partner or the Partnership.
     (g) Prior to and as a condition of the consummation of any Transfer under
this Article IX, the transferor and/or the transferee shall deliver to the
General Partner such opinions, certificates and other documents as the General
Partner shall request in connection with such Transfer.
     9.03 ADMISSION OF SUBSTITUTE LIMITED PARTNER.
     (a) Subject to the other provisions of this Article IX, an assignee of the
Partnership Interest of a Limited Partner (which shall be understood to include
any purchaser, transferee, donee or other recipient of any disposition of such
Partnership Interest) or Partnership Units shall be deemed admitted as a Limited
Partner of the Partnership only with the consent of the General Partner, which
consent may be given or

37



--------------------------------------------------------------------------------



 



withheld by the General Partner in its sole and absolute discretion, and upon
the satisfactory completion of the following:
     (i) The assignee shall have accepted and agreed to be bound by the terms
and provisions of this Agreement by executing a counterpart or an amendment
thereof, including a revised Exhibit A, and such other documents or instruments
as the General Partner may require in order to effect the admission of such
Person as a Limited Partner.
     (ii) To the extent required, an amended Certificate evidencing the
admission of such Person as a Limited Partner shall have been signed,
acknowledged and filed for record in accordance with the Act.
     (iii) The assignee shall have delivered a letter containing the
representation set forth in Section 9.01(a) hereof and the agreement set forth
in Section 9.01(b) hereof.
     (iv) If the assignee is a corporation, partnership or trust, the assignee
shall have provided the General Partner with evidence satisfactory to counsel
for the Partnership of the assignee’s authority to become a Limited Partner
under the terms and provisions of this Agreement.
     (v) The assignee shall have executed a power of attorney containing the
terms and provisions set forth in Section 8.02 hereof.
     (vi) The assignee shall have paid all legal fees and other expenses of the
Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner.
     (vii) The assignee shall have obtained the prior written consent of the
General Partner to its admission as a Substitute Limited Partner, which consent
may be given or denied in the exercise of the General Partner’s sole and
absolute discretion.
     (b) For the purpose of allocating Profits and Losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.03(a)(ii) hereof or,
if no such filing is required, the later of the date specified in the transfer
documents or the date on which the General Partner has received all necessary
instruments of transfer and substitution.
     (c) The General Partner shall cooperate with the Person seeking to become a
Substitute Limited Partner by preparing the documentation required by this
Section and making all official filings and publications. The Partnership shall
take all such action as promptly as practicable after the satisfaction of the
conditions in this Article IX to the admission of such Person as a Limited
Partner of the Partnership.
     (d) The General Partner’s failure or refusal to permit a transferee of any
such interests to become a Substitute Limited Partner shall not give rise to any
cause of action against the Partnership or any partner.

38



--------------------------------------------------------------------------------



 



     9.04 RIGHTS OF ASSIGNEES OF PARTNERSHIP INTERESTS.
     (a) Subject to the provisions of Sections 9.01 and 9.02 hereof, except as
required by operation of law, the Partnership shall not be obligated for any
purposes whatsoever to recognize the assignment by any Limited Partner of its
Partnership Interest or Partnership Units until the Partnership has received
notice thereof.
     (b) Any Person who is the assignee of all or any portion of a Limited
Partner’s Partnership Interest or Partnership Units, but does not become a
Substitute Limited Partner and desires to make a further assignment of such
Partnership Interest or Partnership Units, shall be subject to all the
provisions of this Article IX to the same extent and in the same manner as any
Limited Partner desiring to make an assignment of its Partnership Interest or
Partnership Units.
     9.05 EFFECT OF BANKRUPTCY, DEATH, INCOMPETENCE OR TERMINATION OF A LIMITED
PARTNER. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of his estate or,
if he dies, his executor, administrator or trustee, or, if he is finally
adjudicated incompetent, his committee, guardian or conservator, shall have the
rights of such Limited Partner for the purpose of settling or managing his
estate property and such power as the bankrupt, deceased or incompetent Limited
Partner possessed to assign all or any part of his Partnership Interest and to
join with the assignee in satisfying conditions precedent to the admission of
the assignee as a Substitute Limited Partner.
     9.06 JOINT OWNERSHIP OF INTERESTS. A Partnership Interest may be acquired
by two individuals as joint tenants with right of survivorship, provided that
such individuals either are married or are related and share the same home as
tenants in common. The written consent or vote of both owners of any such
jointly held Partnership Interest shall be required to constitute the action of
the owners of such Partnership Interest; provided, however, that the written
consent of only one joint owner will be required if the Partnership has been
provided with evidence satisfactory to the counsel for the Partnership that the
actions of a single joint owner can bind both owners under the applicable laws
of the state of residence of such joint owners. Upon the death of one owner of a
Partnership Interest held in a joint tenancy with a right of survivorship, the
Partnership Interest shall become owned solely by the survivor as a Limited
Partner and not as an assignee. The Partnership need not recognize the death of
one of the owners of a jointly-held Partnership Interest until it shall have
received notice of such death. Upon notice to the General Partner from either
owner, the General Partner shall cause the Partnership Interest to be divided
into two equal Partnership Interests, which shall thereafter be owned separately
by each of the former owners.
ARTICLE X
BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS
     10.01 BOOKS AND RECORDS. At all times during the continuance of the
Partnership, the Partners shall keep or cause to be kept at the Partnership’s
specified office true and complete books of account in accordance with generally
accepted accounting principles, including: (a) a current list of the full name
and last known business address of each Partner, (b) a

39



--------------------------------------------------------------------------------



 



copy of the Certificate of Limited Partnership and all certificates of amendment
thereto, (c) copies of the Partnership’s federal, state and local income tax
returns and reports, (d) copies of this Agreement and any financial statements
of the Partnership for the three most recent years and (e) all documents and
information required under the Act. Any Partner or its duly authorized
representative, upon paying the costs of collection, duplication and mailing,
shall be entitled to inspect or copy such records during ordinary business
hours.
     10.02 CUSTODY OF PARTNERSHIP FUNDS; BANK ACCOUNTS.
     (a) All funds of the Partnership not otherwise invested shall be deposited
in one or more accounts maintained in such banking or brokerage institutions as
the General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time,
determine.
     (b) All deposits and other funds not needed in the operation of the
business of the Partnership may be invested by the General Partner in investment
grade instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers’ acceptances
and municipal notes and bonds. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment in those investment companies permitted by
this Section 10.02(b).
     10.03 FISCAL AND TAXABLE YEAR. The fiscal and taxable year of the
Partnership shall be the calendar year.
     10.04 ANNUAL TAX INFORMATION AND REPORT. Within 75 days after the end of
each fiscal year of the Partnership, the General Partner shall furnish to each
person who was a Limited Partner at any time during such year the tax
information necessary to file such Limited Partner’s individual tax returns as
shall be reasonably required by law.
     10.05 TAX MATTERS PARTNER; TAX ELECTIONS; SPECIAL BASIS ADJUSTMENTS.
     (a) The General Partner shall be the Tax Matters Partner of the Partnership
within the meaning of Section 6231(a)(7) of the Code. As Tax Matters Partner,
the General Partner shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the Tax Matters Partner.
The General Partner shall have the right to retain professional assistance in
respect of any audit of the Partnership by the Service and all out-of-pocket
expenses and fees incurred by the General Partner on behalf of the Partnership
as Tax Matters Partner shall constitute Partnership expenses. In the event the
General Partner receives notice of a final Partnership adjustment under Section
6223(a)(2) of the Code, the General Partner shall either (i) file a court
petition for judicial review of such final adjustment within the period provided
under Section 6226(a) of the Code, a copy of which petition shall be mailed to
all Limited Partners on the date such petition is filed, or (ii) mail a written
notice to all Limited Partners, within such period, that describes the General
Partner’s reasons for determining not to file such a petition.
     (b) All elections required or permitted to be made by the Partnership under
the Code or any applicable state or local tax law shall be made by the General
Partner in its sole and absolute discretion.

40



--------------------------------------------------------------------------------



 



     (c) In the event of a transfer of all or any part of the Partnership
Interest of any Partner, the Partnership, at the option of the General Partner,
may elect pursuant to Section 754 of the Code to adjust the basis of the
Properties. Notwithstanding anything contained in Article V of this Agreement,
any adjustments made pursuant to Section 754 shall affect only the successor in
interest to the transferring Partner and in no event shall be taken into account
in establishing, maintaining or computing Capital Accounts for the other
Partners for any purpose under this Agreement. Each Partner will furnish the
Partnership with all information necessary to give effect to such election.
     10.06 REPORTS TO LIMITED PARTNERS.
     (a) If the Company is required to furnish an annual report to its
stockholders containing financial statements of the Company , the Company will,
at the same time and in the same manner, furnish such annual report to each
Limited Partner (other than a Partner whose only Partnership Interests are LTIP
Units). The annual financial statements shall be audited by accountants selected
by the Company.
     (b) Any Partner (other than a Partner whose only Partnership Interests are
LTIP Units) shall further have the right to a private audit of the books and
records of the Partnership, provided such audit is made for Partnership
purposes, at the expense of the Partner desiring it and is made during normal
business hours.
ARTICLE XI
AMENDMENT OF AGREEMENT; MERGER
The General Partner’s consent shall be required for any amendment to this
Agreement. The General Partner, without the consent of the Limited Partners, may
amend this Agreement in any respect; provided, however, that the following
amendments shall require the consent of Limited Partners (other than the Company
or any Subsidiary of the Company) holding more than 50% of the Percentage
Interests of the Limited Partners (other than those held by the Company or any
Subsidiary of the Company):
     (a) any amendment affecting the operation of the Conversion Factor or the
Redemption Right (except as otherwise provided herein) in a manner adverse to
the Limited Partners;
     (b) any amendment that would adversely affect the rights of the Limited
Partners to receive the distributions payable to them hereunder, other than with
respect to the issuance of additional Partnership Units pursuant to Section 4.02
hereof;
     (c) any amendment that would alter the Partnership’s allocations of Profit
and Loss to the Limited Partners, other than with respect to the issuance of
additional Partnership Units pursuant to Section 4.02 hereof;
     (d) any amendment that would impose on the Limited Partners any obligation
to make additional Capital Contributions to the Partnership; or
     (e) any amendment to this Article XI.

41



--------------------------------------------------------------------------------



 



The General Partner, without the consent of the Limited Partners, may (i) merge
or consolidate the Partnership with or into any other domestic or foreign
partnership, limited partnership, limited liability company or corporation in a
transaction pursuant to Section 7.01(c) and (d) hereof, or (ii) sell any, all or
substantially all of the assets of the Partnership and may amend this Agreement
in connection with any such transaction.
ARTICLE XII
GENERAL PROVISIONS
     12.01 NOTICES. All communications required or permitted under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or upon deposit in the United States mail, registered,
postage prepaid return receipt requested, to the Partners at the addresses set
forth in Exhibit A attached hereto; provided, however, that any Partner may
specify a different address by notifying the General Partner in writing of such
different address. Notices to the Partnership shall be delivered at or mailed to
its specified office.
     12.02 SURVIVAL OF RIGHTS. Subject to the provisions hereof limiting
transfers, this Agreement shall be binding upon and inure to the benefit of the
Partners and the Partnership and their respective legal representatives,
successors, transferees and assigns.
     12.03 ADDITIONAL DOCUMENTS. Each Partner agrees to perform all further acts
and execute, swear to, acknowledge and deliver all further documents that may be
reasonable, necessary, appropriate or desirable to carry out the provisions of
this Agreement or the Act.
     12.04 SEVERABILITY. If any provision of this Agreement shall be declared
illegal, invalid or unenforceable in any jurisdiction, then such provision shall
be deemed to be severable from this Agreement (to the extent permitted by law)
and in any event such illegality, invalidity or unenforceability shall not
affect the remainder hereof.
     12.05 ENTIRE AGREEMENT. This Agreement and exhibits attached hereto
constitute the entire Agreement of the Partners and supersede all prior written
agreements and prior and contemporaneous oral agreements, understandings and
negotiations with respect to the subject matter hereof.
     12.06 PRONOUNS AND PLURALS. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require.
     12.07 HEADINGS. The Article headings or sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article.
     12.08 COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original copy and all of which together
shall constitute one and the same instrument binding on all parties hereto,
notwithstanding that all parties shall not have signed the same counterpart.
     12.09 GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

42



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this Amended and Restated Agreement of Limited Partnership, all as of the
date first above written.

                      PARTNERSHIP:                 MPT OPERATING PARTNERSHIP,
L.P.       BY:  MEDICAL PROPERTIES TRUST, LLC,           ITS GENERAL PARTNER    
      BY:   MEDICAL PROPERTIES TRUST, INC.             ITS: SOLE MEMBER    
 
                   
 
      BY:   /s/  Edward K. Aldag, Jr.        
 
                   
 
          Name: Edward K. Aldag, Jr.
Title: President & CEO        
 
                    GENERAL PARTNER:             MEDICAL PROPERTIES TRUST, LLC  
      BY:  MEDICAL PROPERTIES TRUST, INC.             ITS: SOLE MEMBER        
 
                   
 
  BY:   /s/  Edward K. Aldag, Jr.                                       Name:
Edward K. Aldag, Jr.             Title: President & CEO       LIMITED PARTNERS:
            MEDICAL PROPERTIES TRUST, INC.          
 
  BY:   /s/  Edward K. Aldag, Jr.                                       Name:
Edward K. Aldag, Jr.             Title: President & CEO    

43



--------------------------------------------------------------------------------



 



EXHIBIT A

                                              Agreed Value of   Number of      
  Cash   Capital   Partnership   Percentage Partner   Contribution  
Contribution   Units   Interest
GENERAL PARTNER
                               
Medical Properties, LLC A Delaware limited company
  $ 16.30     $ 16.30       16,304.35       1 %
 
                               
LIMITED PARTNERS
  $ 1,614.14     $ 1,614.14       1,614,130.65       99 %
Medical Properties Trust, Inc.
                               
 
                               
TOTALS:
  $ 1,630.44     $ 1,630.44       1,630,435     $ 100 %

1



--------------------------------------------------------------------------------



 



Exhibit A-1

2



--------------------------------------------------------------------------------



 



EXHIBIT B
NOTICE OF EXERCISE OF REDEMPTION RIGHT
In accordance with Section 8.04 of the First Amended and Restated Agreement of
Limited Partnership (the “Agreement”) of MPT Operating Partnership, L.P., the
undersigned hereby irrevocably (i) presents for redemption _________ Partnership
Units in MPT Operating Partnership, L.P. in accordance with the terms of the
Agreement and the Redemption Right referred to in Section 8.04 thereof, (ii)
surrenders such Partnership Units and all right, title and interest therein and
(iii) directs that the Cash Amount or REIT Shares Amount (as defined in the
Agreement) as determined by the General Partner and the Company deliverable upon
exercise of the Redemption Right be delivered to the address specified below,
and if REIT Shares (as defined in the Agreement) are to be delivered, such REIT
Shares be registered or placed in the name(s) and at the address(es) specified
below.
Dated:                                         ,                     
Name of Limited Partner:
                                        
(Signature of Limited Partner)
                                        
(Mailing Address)
                                        
(City) (State) (Zip Code)
Signature Guaranteed by:
                                        
If REIT Shares are to be issued, issue to:
Please insert social security or identifying number:
Name:
Exhibit B-1

3



--------------------------------------------------------------------------------



 



EXHIBIT C
For Redeeming Limited Partners that are entities:
CERTIFICATION OF NON-FOREIGN STATUS
Under section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), in the event of a disposition by a non-U.S. person of a partnership
interest in a partnership in which (i) 50% or more of the value of the gross
assets consists of United States real property interests (“USRPIs”), as defined
in section 897(c) of the Code, and (ii) 90% or more of the value of the gross
assets consists of USRPIs, cash, and cash equivalents, the transferee will be
required to withhold 10% of the amount realized by the non-U.S. person upon the
disposition. For purposes of section 1445 of the Code, the owner of an entity
that is treated as disregarded as separate from such owner under U.S. Treasury
regulation section 301.7701-3 and not the disregarded entity will be treated as
the transferor of the partnership interest. To inform Medical Properties Trust,
Inc. (the “Company”) and MPT Operating Partnership, L.P. (the “Partnership”)
that no withholding is required with respect to the redemption by
                                         (“Partner”) of its units of partnership
interest in the Partnership, the undersigned hereby certifies the following on
behalf of Partner:
1. Partner is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate, as those terms are defined in the Code and the Treasury
regulations thereunder.
2. Partner is not a disregarded entity as defined in Treasury regulation section
1.1445-2(b)(2)(iii).
3. The U.S. employer identification number of Partner is
                                        .
4. The principal business address of Partner is:
                                                            
                                                                                 
and Partner’s place of incorporation is
                                                             .
5. Partner agrees to inform the Company if it becomes a foreign person at any
time during the three-year period immediately following the date of this notice.
6. Partner understands that this certification may be disclosed to the Internal
Revenue Service by the Company and that any false statement contained herein
could be punished by fine, imprisonment, or both.
PARTNER
By:
Name:
Its:

4



--------------------------------------------------------------------------------



 



Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct, and complete,
and I further declare that I have authority to sign this document on behalf of
Partner.
Date: [NAME]

5



--------------------------------------------------------------------------------



 



Title
Exhibit C-1
For Redeeming Limited Partners that are individuals:
CERTIFICATION OF NON-FOREIGN STATUS
Under section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), in the event of a disposition by a non-U.S. person of a partnership
interest in a partnership in which (i) 50% or more of the value of the gross
assets consists of United States real property interests (“USRPIs”), as defined
in section 897(c) of the Code, and (ii) 90% or more of the value of the gross
assets consists of USRPIs, cash, and cash equivalents, the transferee will be
required to withhold 10% of the amount realized by the non-U.S. person upon the
disposition. To inform Medical Properties Trust, Inc. (the “Company”) and MPT
Operating Partnership, L.P. (the “Partnership”) that no withholding is required
with respect to my redemption of my units of partnership interest in the
Partnership, I,                      , hereby certify the following:
1. I am not a nonresident alien for purposes of U.S. income taxation.
2. My U.S. taxpayer identification number (social security number) is
                                        .
3. My home address
is:                                                                                .
4. I agree to inform the Company promptly if I become a nonresident alien at any
time during the three-year period immediately following the date of this notice.
5. I understand that this certification may be disclosed to the Internal Revenue
Service by the Company and that any false statement contained herein could be
punished by fine, imprisonment, or both.
                                                            
Name:
Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct, and complete.

                 
Date:
               
 
 
 
   
Name:
   

Exhibit C-2

6



--------------------------------------------------------------------------------



 



Exhibit D
LTIP Units
The following are the terms of the LTIP Units:

1.1   Designation. A class of Partnership Units in the Partnership designated as
the “LTIP Units” is hereby established. LTIP Units are intended to qualify as
“profits interests” in the Partnership. The number of LTIP Units that may be
issued shall not be limited.

1.2   Vesting. LTIP Units may, in the sole discretion of the General Partner, be
issued subject to vesting, forfeiture and additional restrictions on transfer
pursuant to the terms of an award, vesting or other similar agreement (a
“Vesting Agreement”). The terms of any Vesting Agreement may be modified by the
General Partner from time to time in its sole discretion, subject to any
restrictions on amendment imposed by the relevant Vesting Agreement or by the
terms of any plan pursuant to which the LTIP Units are issued, if applicable.
LTIP Units that have vested and are no longer subject to forfeiture under the
terms of a Vesting Agreement are referred to as “Vested LTIP Units”; all other
LTIP Units are referred to as “Unvested LTIP Units.” Subject to the terms of any
Vesting Agreement, a holder of LTIP Units shall be entitled to transfer his or
her LTIP Units to the same extent, and subject to the same restrictions as
holders of Common Units are entitled to transfer their Common Units pursuant to
Article IX of the Agreement.

1.3   Forfeiture or Transfer of Unvested LTIP Units. Unless otherwise specified
in the relevant Vesting Agreement, upon the occurrence of any event specified in
a Vesting Agreement as resulting in either the forfeiture of any LTIP Units, or
the repurchase by the Partnership or the General Partner of LTIP Units at a
specified purchase price, then, upon the occurrence of the circumstances
resulting in such forfeiture or repurchase by the Partnership or the General
Partner, the relevant LTIP Units shall immediately, and without any further
action, be treated as cancelled and no longer outstanding for any purpose, or as
transferred to the Partnership or General Partner, as applicable. Unless
otherwise specified in the Vesting Agreement, no consideration or other payment
shall be due with respect to any LTIP Units that have been forfeited, other than
any distributions declared with a record date prior to the effective date of the
forfeiture. In connection with any forfeiture or repurchase of LTIP Units, the
balance of the portion of the Capital Account of the holder that is attributable
to all of his or her LTIP Units shall be reduced by the amount, if any, by which
it exceeds the target balance contemplated by Section 5.01(j) of the Agreement,
calculated with respect to the holder’s remaining LTIP Units, if any.

1.4   Legend. Any certificate evidencing an LTIP Unit shall bear an appropriate
legend indicating that additional terms, conditions and restrictions on
transfer, including without limitation any Vesting Agreement, apply to the LTIP
Unit.

7



--------------------------------------------------------------------------------



 



1.5 Distributions.

(a)   LTIP Distribution Amount. Commencing from and after the LTIP Unit
Distribution Participation Date established for any LTIP Units, such LTIP Units
shall be entitled to receive, if, when and as authorized by the General Partner
out of funds or other property legally available for the payment of
distributions, regular, special, extraordinary or other distributions (other
than distributions representing proceeds of a sale or other disposition of all
or substantially all of the assets of the Partnership) that may be made from
time to time, in an amount per unit equal to the amount of any such
distributions that would have been payable to such holders if the LTIP Units had
been Common Units (unless otherwise specified in the Vesting Agreement or other
documentation pursuant to which the LTIP Units are issued (e.g., in the case of
a Special LTIP Unit)). LTIP Units shall also be entitled to receive, if, when
and as authorized by the General Partner out of funds or other property legally
available for the payment of distributions, distributions representing proceeds
of a sale or other disposition of all or substantially all of the assets of the
Partnership in an amount per unit equal to the amount of any such distributions
payable on the Common Units, whether made prior to, on or after the LTIP Unit
Distribution Participation Date; provided that the amount of such distributions
shall not exceed the positive balances of the Capital Accounts of the holders of
such LTIP Units to the extent attributable to the ownership of such LTIP Units.
Distributions on the LTIP Units, if authorized, shall be payable on such dates
and in such manner as may be authorized by the General Partner (any such date, a
“LTIP Unit Distribution Payment Date”); provided that the LTIP Unit Distribution
Payment Date shall be the same as the corresponding date relating to the
corresponding distribution on the Common Units. The record date for determining
which holders of LTIP Units are entitled to receive a distribution shall be the
Partnership Record Date for that distribution. All distributions paid with
respect to LTIP Units prior to the date on which the determination is made with
respect to events resulting in the forfeiture of such LTIP Units or the
repurchase by the Partnership or the General Partner of such LTIP Units shall be
retained by the holder of such LTIP Units and not subject to forfeiture or
restitution in the event that Unvested LTIP Units fail to become Vested LTIP
Units. Following such date of determination, no further distributions will be
paid with respect to Unvested LTIP Units that have been forfeited or are
repurchased by the Partnership or the General Partner, other than any
distributions declared with a record date prior to the effective date of the
forfeiture or repurchase.

(b)   LTIP Unit Distribution Participation Date. The “LTIP Unit Distribution
Participation Date” for each LTIP Unit will be such date as may be specified in
the Vesting Agreement or other documentation pursuant to which such LTIP Units
are issued.

8



--------------------------------------------------------------------------------



 



1.6   Allocations. Commencing with the portion of the taxable year of the
Partnership that begins on the LTIP Unit Distribution Participation Date
established for any LTIP Units, such LTIP Units shall be allocated Profits and
Losses in amounts per LTIP Unit equal to the amounts allocated per Common Unit
(unless otherwise specified in the Vesting Agreement or other documentation
pursuant to which the LTIP Units are issued (e.g., in the case of a Special LTIP
Unit)). The allocations provided by the preceding sentence shall be subject to
Sections 5.01(a) and (b) and, in addition, to any special allocations required
by Sections 5.01(c) and (d), each as provided in the Agreement. The General
Partner is authorized in its discretion to adjust the allocations made under
this Section after the LTIP Unit Distribution Participation Date, so that the
ratio of (i) the total amount of Profits or Losses allocated with respect to
each LTIP Unit in the taxable year in which that LTIP Unit’s LTIP Unit
Distribution Participation Date falls (excluding special allocations under
Section 5.01(j) and (k) of the Agreement), to (ii) the total amount distributed
to that LTIP Unit with respect to such period, is more nearly equal to the ratio
of (i) the Profits and Losses allocated with respect to the General Partner’s
Common Units in such taxable year to (ii) the amounts distributed to the General
Partner with respect to such Common Units and such taxable year. Prior to the
LTIP Unit Distribution Date, LTIP Units shall be allocated Profits and Losses in
amounts necessary to reflect the LTIP Unit Return Amount.   1.7   Adjustments.
The Partnership shall maintain at all times a one-to-one correspondence between
LTIP Units and Common Units for conversion, distribution and other purposes,
including without limitation complying with the following procedures; provided
that the foregoing is not intended to alter the LTIP Unit Capital Account
Limitation (as defined below), the special allocations pursuant to
Sections 5.01(i), (j) and (k) of the Agreement, differences between
distributions (other than, with respect to LTIP Units having an LTIP Unit
Distribution Participation Date determined under Section 1.5(b) above,
distributions representing proceeds of a sale or other disposition of all or
substantially all of the assets of the Partnership) to be made with respect to
the LTIP Units and Common Units prior to the LTIP Unit Distribution
Participation Date for such LTIP Units, differences between distributions (other
than, with respect to LTIP Units having an LTIP Unit Distribution Participation
Date determined under Section 1.5(b) above, distributions representing proceeds
of a sale or other disposition of all or substantially all of the assets of the
Partnership) to be made with respect to the LTIP Units and Common Units pursuant
to Section 5.06 of the Agreement or Section 1.5(a) hereof in the event that the
Capital Accounts attributable to the LTIP Units are less than those attributable
to the Common Units due to insufficient special allocations pursuant to Section
5.01(j) of the Agreement or related provisions. If an LTIP Unit Adjustment Event
(as defined below) occurs, then the General Partner shall make a corresponding
adjustment to the LTIP Units to maintain such one-for-one correspondence between
Common Units and LTIP Units. The following shall be “LTIP Unit Adjustment
Events”: (A) the Partnership makes a distribution on all outstanding Common
Units in Partnership Units, (B) the Partnership subdivides the

9



--------------------------------------------------------------------------------



 



    outstanding Common Units into a greater number of units or combines the
outstanding Common Units into a smaller number of units, or (C) the Partnership
issues any Partnership Units in exchange for its outstanding Common Units by way
of a reclassification or recapitalization of its Common Units. If more than one
LTIP Unit Adjustment Event occurs, the adjustment to the LTIP Units need be made
only once using a single formula that takes into account each and every LTIP
Unit Adjustment Event as if all LTIP Unit Adjustment Events occurred
simultaneously. For the avoidance of doubt, the following shall not be LTIP Unit
Adjustment Events: (x) the issuance of Partnership Units in a financing,
reorganization, acquisition or other similar business transaction, (y) the
issuance of Partnership Units pursuant to any employee benefit or compensation
plan or distribution reinvestment plan, or (z) the issuance of any Partnership
Units to the General Partner in respect of a Capital Contribution to the
Partnership of proceeds from the sale of securities by the General Partner. If
the Partnership takes an action affecting the Common Units other than actions
specifically described above as LTIP Unit Adjustment Events and in the opinion
of the General Partner such action would require an adjustment to the LTIP Units
to maintain the one-to-one correspondence described above, the General Partner
shall make such adjustment to the LTIP Units, to the extent permitted by law and
by the terms of any plan pursuant to which the LTIP Units have been issued, in
such manner and at such time as the General Partner, in its sole discretion, may
determine to be appropriate under the circumstances. If an adjustment is made to
the LTIP Units as herein provided, the Partnership shall promptly file in the
books and records of the Partnership an officer’s certificate setting forth such
adjustment and a brief statement of the facts requiring such adjustment, which
certificate shall be conclusive evidence of the correctness of such adjustment
absent manifest error. Promptly after filing of such certificate, the
Partnership shall mail a notice to each holder of LTIP Units setting forth the
adjustment to his or her LTIP Units and the effective date of such adjustment.  
1.8   Ranking. The LTIP Units shall rank on parity with the Common Units in all
respects.   1.9   Right to Convert LTIP Units into Common Units.

  (a)   Conversion Right. A holder of LTIP Units shall have the right (the “LTIP
Unit Conversion Right”), at his or her option, at any time to convert all or a
portion of his or her Vested LTIP Units into Common Units. Holders of LTIP Units
shall not have the right to convert Unvested LTIP Units into Common Units until
they become Vested LTIP Units; provided, however, that when a holder of LTIP
Units is notified of the expected occurrence of an event that will cause his or
her Unvested LTIP Units to become Vested LTIP Units, such Person may give the
Partnership an LTIP Unit Conversion Notice conditioned upon and effective as of
the time of vesting, and such LTIP Unit Conversion Notice, unless subsequently
revoked by the holder of the LTIP Units, shall be accepted by the Partnership
subject to such

10



--------------------------------------------------------------------------------



 



      condition. The General Partner shall have the right at any time to cause a
conversion of Vested LTIP Units into Common Units. In all cases, the conversion
of any LTIP Units into Common Units shall be subject to the conditions and
procedures set forth in this Section 1.9.

  (b)   Number of Units Convertible. A holder of Vested LTIP Units may convert
such Vested LTIP Units into an equal number of fully paid and non-assessable
Common Units, giving effect to all adjustments (if any) made pursuant to
Section 1.7. Notwithstanding the foregoing, in no event may a holder of Vested
LTIP Units convert a number of Vested LTIP Units that exceeds (x) the Economic
Capital Account Balance of such holder, to the extent attributable to its
ownership of LTIP Units, divided by (y) the Common Unit Economic Balance, in
each case as determined as of the effective date of conversion (the “LTIP Unit
Capital Account Limitation”).     (c)   Notice. In order to exercise his or her
Conversion Right, a holder of LTIP Units shall deliver a notice (a “LTIP Unit
Conversion Notice”) in the form attached as Exhibit E to the Agreement not less
than 10 nor more than 60 days prior to a date (the “LTIP Unit Conversion Date”)
specified in such LTIP Unit Conversion Notice. Each holder of LTIP Units
covenants and agrees with the Partnership that all Vested LTIP Units to be
converted pursuant to this Section 1.9 shall be free and clear of all liens.
Notwithstanding anything herein to the contrary (but subject to Article VIII of
the Agreement), a holder of LTIP Units may deliver a Notice of Redemption Notice
pursuant to Section 8.04(b) of the Agreement relating to those Common Units that
will be issued to such holder upon conversion of such LTIP Units into Common
Units in advance of the LTIP Unit Conversion Date; provided, however, that the
redemption of such Common Units by the Partnership shall in no event take place
until the LTIP Unit Conversion Date. For clarity, it is noted that the objective
of this paragraph is to put a holder of LTIP Units in a position where, if he or
she so wishes, the Common Units into which his or her Vested LTIP Units will be
converted can be redeemed by the Partnership simultaneously with such
conversion, with the further consequence that, if the General Partner elects to
assume the Partnership’s redemption obligation with respect to such Common Units
under Article VIII of the Agreement by delivering to such holder REIT Shares
rather than cash, then such holder can have such REIT Shares issued to him or
her simultaneously with the conversion of his or her Vested LTIP Units into
Common Units. The General Partner shall cooperate with a holder of LTIP Units to
coordinate the timing of the different events described in the foregoing
sentence.

1.10   Forced Conversion. The Partnership, at any time at the election of the
General Partner, may cause any number of Vested LTIP Units held by a holder of
LTIP

11



--------------------------------------------------------------------------------



 



Units to be converted (a “LTIP Unit Forced Conversion”) into an equal number of
Common Units, giving effect to all adjustments (if any) made pursuant to
Section 1.7; provided, that the Partnership may not cause an LTIP Unit Forced
Conversion of any LTIP Units that would not at the time be eligible for
conversion at the option of the holder of such LTIP Units pursuant to
Section 1.9. above (including taking into account the LTIP Unit Capital Account
Limitation). In order to exercise its right to cause an LTIP Unit Forced
Conversion, the Partnership shall deliver a notice (a “LTIP Unit Forced
Conversion Notice”) in the form attached as Exhibit F to the Agreement to the
applicable holder not less than 10 nor more than 60 days prior to the LTIP Unit
Conversion Date specified in such LTIP Unit Forced Conversion Notice. A Forced
LTIP Unit Conversion Notice shall be provided in the manner provided in
Section 12.01 of the Agreement.

1.11   Conversion Procedures. Subject to any redemption of Common Units to be
received upon the conversion of Vested LTIP Units, a conversion of Vested LTIP
Units for which the holder thereof has given an LTIP Unit Conversion Notice or
the Partnership has given a Forced LTIP Unit Conversion Notice shall occur
automatically after the close of business on the applicable LTIP Unit Conversion
Date without any action on the part of such holder of LTIP Units, as of which
time such holder of LTIP Units shall be credited on the books and records of the
Partnership with the issuance as of the opening of business on the next day of
the number of Common Units issuable upon such conversion. After the conversion
of LTIP Units as aforesaid, the Partnership shall deliver to such holder of LTIP
Units, upon his or her written request, a certificate of the General Partner
certifying the number of Common Units and remaining LTIP Units, if any, held by
such Person immediately after such conversion.   1.12   Treatment of Capital
Account. For purposes of making future allocations under Section 5.01(j) of the
Agreement and applying the LTIP Unit Capital Account Limitation, the portion of
the Economic Capital Account Balance of the applicable holder of LTIP Units that
is treated as attributable to his or her LTIP Units shall be reduced, as of the
date of conversion, by the product of the number of LTIP Units converted and the
Common Unit Economic Balance.   1.13   Mandatory Conversion in Connection with a
Transaction.

(a) If the Partnership or the General Partner shall be a party to any
transaction (including without limitation a merger, consolidation, unit
exchange, self tender offer for all or substantially all Common Units or other
business combination or reorganization, or sale of all or substantially all of
the Partnership’s assets, but excluding any transaction which constitutes an
LTIP Unit Adjustment Event), in each case as a result of which Common Units
shall be exchanged for or converted into the right, or the holders of Common
Units shall otherwise be entitled, to receive cash, securities or other property
or any combination thereof (each of the foregoing being referred to herein as a
“Transaction”), then the General Partner shall, immediately prior to the
Transaction, exercise its right to cause a LTIP Unit Forced Conversion with
respect to the maximum number of LTIP Units then

12



--------------------------------------------------------------------------------



 



eligible for conversion, taking into account any allocations that occur in
connection with the Transaction or that would occur in connection with the
Transaction if the assets of the Partnership were sold at the Transaction price
or, if applicable, at a value determined by the General Partner in good faith
using the value attributed to the Partnership Units in the context of the
Transaction (in which case the LTIP Unit Conversion Date shall be the effective
date of the Transaction and the conversion shall occur immediately prior to the
effectiveness of the Transaction).
(b) In anticipation of such LTIP Unit Forced Conversion and the consummation of
the Transaction, the Partnership shall use commercially reasonable efforts to
cause each holder of LTIP Units to be afforded the right to receive in
connection with such Transaction in consideration for the Common Units into
which his or her LTIP Units will be converted the same kind and amount of cash,
securities and other property (or any combination thereof) receivable upon the
consummation of such Transaction by a holder of the same number of Common Units,
assuming such holder of Common Units is not a Person with which the Partnership
consolidated or into which the Partnership merged or which merged into the
Partnership or to which such sale or transfer was made, as the case may be (a
“Constituent Person”), or an Affiliate of a Constituent Person. In the event
that holders of Common Units have the opportunity to elect the form or type of
consideration to be received upon consummation of the Transaction, prior to such
Transaction the General Partner shall give prompt written notice to each holder
of LTIP Units of such election, and shall use commercially reasonable efforts to
afford such holders the right to elect, by written notice to the General
Partner, the form or type of consideration to be received upon conversion of
each LTIP Unit held by such holder into Common Units in connection with such
Transaction. If a holder of LTIP Units fails to make such an election, such
holder (and any of its transferees) shall receive upon conversion of each LTIP
Unit held by him or her (or by any of his or her transferees) the same kind and
amount of consideration that a holder of a Common Unit would receive if such
holder of Common Units failed to make such an election.
(c) Subject to the rights of the Partnership and the General Partner under any
Vesting Agreement and the terms of any plan under which LTIP Units are issued,
the Partnership shall use commercially reasonable efforts to cause the terms of
any Transaction to be consistent with the provisions of this Section 1.13 and to
enter into an agreement with the successor or purchasing entity, as the case may
be, for the benefit of any holders of LTIP Units whose LTIP Units will not be
converted into Common Units in connection with the Transaction that will
(i) contain provisions enabling the holders of LTIP Units that remain
outstanding after such Transaction to convert their LTIP Units into securities
as comparable as reasonably possible under the circumstances to the Common Units
and (ii) preserve as far as reasonably possible under the circumstances the
distribution, special allocation, conversion, and other rights set forth in the
Agreement for the benefit of the holders of LTIP Units.

13



--------------------------------------------------------------------------------



 



1.14   Redemption at the Option of the Partnership. LTIP Units will not be
redeemable at the option of the Partnership; provided, however, that the
foregoing shall not prohibit the Partnership from (i) repurchasing LTIP Units
from the holder thereof if and to the extent such holder agrees to sell such
LTIP Units or (ii) from exercising its LTIP Unit Forced Conversion right.   1.15
  Voting Rights. Voting with Common Units. Holders of LTIP Units shall have the
right to vote on all matters submitted to a vote of the holders of Common Units;
holders of LTIP Units and Common Units shall vote together as a single class,
together with any other class or series of Partnership Units upon which like
voting rights have been conferred. In any matter in which the LTIP Units are
entitled to vote, including an action by written consent, each LTIP Unit shall
be entitled to vote a Percentage Interest equal on a per unit basis to the
Percentage Interest represented by each Common Unit.   1.16   Special Approval
Rights. Except as provided in Section 1.15 above, holders of LTIP Units shall
only (a) have those voting rights required from time to time by non-waivable
provisions of applicable law, if any, and (b) have the additional voting rights
that are expressly set forth in this Section 1.16. The General Partner and/or
the Partnership shall not, without the affirmative vote of holders of more than
50% of the then outstanding LTIP Units affected thereby, given in person or by
proxy, either in writing or at a meeting (voting separately as a class), take
any action that would materially and adversely alter, change, modify or amend,
whether by merger, consolidation or otherwise, the rights, powers or privileges
of such LTIP Units, subject to the following exceptions: (i) no separate consent
of the holders of LTIP Units will be required if and to the extent that any such
alteration, change, modification or amendment would equally, ratably and
proportionately alter, change, modify or amend the rights, powers or privileges
of the Common Units (in which event the holders of LTIP Units shall only have
such voting rights, if any, as expressly provided for in the Agreement, in
accordance with Section 1.15 above); (ii) with respect to any merger,
consolidation or other business combination or reorganization, so long as either
(w) the LTIP Units are converted into Common Units immediately prior to the
effectiveness of the transaction, (x) the holders of LTIP Units either will
receive, or will have the right to elect to receive, for each LTIP Unit an
amount of cash, securities, or other property equal to the greatest amount of
cash, securities or other property paid to a holder of one Common Unit in
consideration of one Common Unit pursuant to the terms of such transaction, (y)
the LTIP Units remain outstanding with the terms thereof materially unchanged,
or (z) if the Partnership is not the surviving entity in such transaction, the
LTIP Units are exchanged for a security of the surviving entity with terms that
are materially the same with respect to rights to allocations, distributions,
redemption, conversion and voting as the LTIP Units and without any income, gain
or loss expected to be recognized by the holder upon the exchange for federal
income tax purposes (and with the terms of the Common Units or such other
securities into which the LTIP Units (or the substitute security therefor) are
convertible materially the same with respect to rights to allocations,
distributions, redemption, conversion and voting), such merger, consolidation or

14



--------------------------------------------------------------------------------



 



    other business combination or reorganization shall not be deemed to
materially and adversely alter, change, modify or amend the rights, powers or
privileges of the LTIP Units, provided further, that if some, but not all, of
the LTIP Units are converted into Common Units immediately prior to the
effectiveness of the transaction (and neither clause (y) or (z) above is
applicable), then the consent required pursuant to this Section will be the
consent of the holders of more than 50% of the LTIP Units to be outstanding
following such conversion;(iii) any creation or issuance of Partnership Units
(whether ranking junior to, on a parity with or senior to the LTIP Units with
respect to payment of distributions, right of redemptions and the distribution
of assets upon liquidation, dissolution or winding up), which either (x) does
not require the consent of the holders of Common Units or (y) does require such
consent and is authorized by a vote of the holders of Common Units and LTIP
Units voting together as a single class pursuant to Section 1.15 above, together
with any other class or series of units of limited partnership interest in the
Partnership upon which like voting rights have been conferred, shall not be
deemed to materially and adversely alter, change, modify or amend the rights,
powers or privileges of the LTIP Units; and (iv) any waiver by the Partnership
of restrictions or limitations applicable to any outstanding LTIP Units with
respect to any holder or holders thereof shall not be deemed to materially and
adversely alter, change, modify or amend the rights, powers or privileges of the
LTIP Units with respect to other holders.

The foregoing voting provisions will not apply if, as of or prior to the time
when the action with respect to which such vote would otherwise be required will
be taken or be effective, all outstanding LTIP Units shall have been converted
and/or redeemed, or provision is made for such redemption and/or conversion to
occur as of or prior to such time.
[End of text]

15



--------------------------------------------------------------------------------



 



EXHIBIT E
NOTICE OF ELECTION BY PARTNER TO CONVERT
LTIP UNITS INTO COMMON UNITS
     The undersigned holder of LTIP Units hereby irrevocably elects to convert
the number of Vested LTIP Units in MPT Operating Partnership, L.P. (the
“Partnership”) set forth below into Common Units in accordance with the terms of
the Second Amended and Restated Agreement of Limited Partnership of the
Partnership, as amended. The undersigned hereby represents, warrants, and
certifies that the undersigned: (a) has title to such LTIP Units, free and clear
of the rights or interests of any other person or entity other than the
Partnership; (b) has the full right, power, and authority to cause the
conversion of such LTIP Units as provided herein; and (c) has obtained the
consent or approval of all persons or entities, if any, having the right to
consent or approve such conversion.

     
Name of Holder:
   
 
   
 
  (Please Print: Exact Name as Registered with Partnership)

Number of LTIP Units to be Converted:
                                                            
Conversion Date:                                                             

                        (Signature of Holder: Sign Exact Name as Registered with
Partnership)
 
                      (Street Address)
 
                 
 
  (City)   (State)   (Zip Code)       Signature Guaranteed by:        

16



--------------------------------------------------------------------------------



 



EXHIBIT F
NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION
OF LTIP UNITS INTO COMMON UNITS
     MPT Operating Partnership, L.P. (the “Partnership”) hereby irrevocably
elects to cause the number of LTIP Units held by the holder of LTIP Units set
forth below to be converted into Common Units in accordance with the terms of
the Second Amended and Restated Limited Partnership Agreement of the
Partnership, as amended.

     
Name of Holder:
   
 
   
 
  (Please Print: Exact Name as Registered with Partnership)

              Number of LTIP Units to be Converted:                
 
           
Conversion Date:
               

17